Exhibit 10.1 
 

--------------------------------------------------------------------------------

COMMON STOCK SUBSCRIPTION AGREEMENT
by and among
NABUFIT GLOBAL, INC.
and
THE PURCHASERS NAMED ON SCHEDULE A HERETO
 
 

--------------------------------------------------------------------------------








NOTHING IN THIS DOCUMENT CONSTITUTES AN OFFER OF SECURITIES FOR SALE IN THE
UNITED STATES OR ANY OTHER JURISDICTION WHERE IT IS UNLAWFUL TO DO SO. THE
SECURITIES DESCRIBED IN THE ATTACHED DOCUMENT HAVE NOT BEEN, AND WILL NOT BE
REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), OR THE SECURITIES LAWS OF ANY STATE OF THE U.S. OR OTHER JURISDICTION AND
MAY NOT BE OFFERED OR SOLD WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR
BENEFIT OF, U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT
("REGULATION S"), EXCEPT PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND ANY
APPLICABLE STATE OR LOCAL SECURITIES LAWS.
1

--------------------------------------------------------------------------------





COMMON STOCK SUBSCRIPTION AGREEMENT
This COMMON STOCK SUBSCRIPTION AGREEMENT, dated as of December __, 2016 (this
"Agreement"), is by and among NABUFIT GLOBAL, INC., a Delaware corporation (the
"Company"), and each of the purchasers listed on Schedule A hereof (each a
"Purchaser" and collectively, the "Purchasers").
WHEREAS, the Company desires to issue and sell to the Purchasers, and each
Purchaser desires to purchase from the Company, certain shares of the Company's
common stock, par value $0.0001 per share (the "Common Shares") in accordance
with the provisions of this Agreement.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Company and each of the Purchaser, severally
and not jointly, hereby agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1 Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:
"Affiliate" means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
"control" means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
"Agreement" has the meaning set forth in the introductory paragraph.
 "Closing" has the meaning specified in Section 2.2.
"Closing Date" has the meaning specified in Section 2.2.
"Commission" means the United States Securities and Exchange Commission.
"Common Stock" has the meaning specified in Section 3.2.
"Company" has the meaning set forth in the introductory paragraph.


"Company Financial Statements" has the meaning specified in Section 3.9.
 "Common Share Price" means $0.50.
"Common Shares" has the meaning specified in the recitals.
"Company SEC Documents" has the meaning specified in Section 3.8.
"Company Stock Plan" means the Company's 2016 Equity Incentive Plan.
 "Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.
 
2

--------------------------------------------------------------------------------

"GAAP" has the meaning specified in Section 3.9.
"Governmental Authority" means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person's Property is located or that exercises valid jurisdiction over any
such Person or such Person's Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority that exercises valid jurisdiction over any such Person or such
Person's Property. Unless otherwise specified, all references to Governmental
Authority herein with respect to the Company mean a Governmental Authority
having jurisdiction over the Company, its Subsidiaries or any of their
respective Properties.
"Indemnified Party" has the meaning specified in Section 6.3.
"Indemnifying Party" has the meaning specified in Section 6.3.
"Law" means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.
"Lien" means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.
For the purpose of this Agreement, a Person shall be deemed to be the owner of
any Property that it has acquired or holds subject to a conditional sale
agreement, or leases under a financing lease or other arrangement pursuant to
which title to the Property has been retained by or vested in some other Person
in a transaction intended to create a financing.
 
"Material Adverse Effect" means a material adverse effect on the management,
condition (financial or otherwise), results of operations, business or
properties of the Company and its Subsidiaries, taken as a
whole; provided, however, that a Material Adverse Effect shall not include any
material and adverse effect on the foregoing to the extent such material and
adverse effect results from, arises out of, or relates to (x) a general
deterioration in the economy or changes in the general state of the industries
in which the Company operates, except to the extent that the Company, taken as a
whole, is adversely affected in a disproportionate manner as compared to other
industry participants, (y) the outbreak or escalation of hostilities involving
the United States, the declaration by the United States of a national emergency
or war or the occurrence of any other calamity or crisis, including acts of
terrorism, or (z) any change in accounting requirements or principles imposed
upon the Company and its Subsidiaries or their respective businesses or any
change in any applicable Law, or the interpretation thereof.
"Operative Documents" means, collectively, this Agreement and the Registration
Rights Agreement, and any amendments, supplements, continuations or
modifications thereto.
"Person" means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other form of entity.
"Preferred Stock" has the meaning specified in Section 3.2.
"Property" means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
"Purchase Price" means, with respect to a particular Purchaser, the amount set
forth opposite such Purchaser's name under the column titled "Purchase Price"
set forth on Schedule A hereto.
 
3

--------------------------------------------------------------------------------

"Purchased Shares" means, with respect to a particular Purchaser, the number of
Common Shares equal to the aggregate Purchase Price set forth opposite such
Purchaser's name under the column titled "Purchase Price" set forth on Schedule
A hereto divided by the Common Share Price.
"Purchaser" and "Purchasers" have the meanings set forth in the introductory
paragraph.
 
"Purchaser Related Parties" has the meaning specified in Section 6.1.
"Registration Rights Agreement" means that certain Registration Rights Agreement
of even date herewith.
"Representatives" of any Person means the Affiliates, officers, directors,
managers, employees, agents, counsel, accountants, investment bankers,
investment advisers and other representatives of such Person.
"Securities Act" means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.
"Short Sales" means, without limitation, all "short sales" as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and forward sale contracts, options, puts, calls, short sales,
"put equivalent positions" (as defined in Rule 16a-1(h) under the Exchange Act)
and similar arrangements, and sales and other transactions through non-U.S.
broker dealers or foreign regulated brokers.
"Subsidiary" has the meaning set forth in Rule 405 of the rules and regulations
promulgated under the Securities Act.
"U.S. Persons" as defined Rule 902(k)(1), which are (1) any natural person
resident in the United States; (2) any partnership or corporation organized or
incorporated under the laws of the United States; (3) any estate of which any
executor or administer is a U.S. person; (4) any trust or which any trustee is a
U.S. person; (5) any agency or branch of a U.S. person located outside the
United States; (6) any  non-discretionary or similar account (other than an
estate or trust) held by a dealer or other fiduciary for the benefit or account
of a U.S. person; (7) a discretionary or similar account (other than an estate
or trust) held by a dealer or other fiduciary organized, incorporated or, if an
individual, resident in the United States; and (8) an partnership or corporation
if (a) organized or incorporated under the laws of any foreign jurisdiction, and
(b) formed by a U.S. person principally for the purpose of investing in
securities not registered under the Securities Act, unless it is organized or
incorporated and owned by accredited investors under Rule 501(a) of the
Securities Act who are not natural persons, estates or trusts.
ARTICLE II
AGREEMENT TO SELL AND PURCHASE
Section 2.1  Sale and Purchase. Subject to the terms and conditions hereof, the
Company hereby agrees to issue and sell to each Purchaser and each Purchaser
hereby agrees, severally and not jointly, to purchase from the Company, its
respective Purchased Shares, and each Purchaser agrees, severally and not
jointly, to pay the Company the Common Share Price for each Purchased Share.
Section 2.2  Closing. Pursuant to the terms of this Agreement, the consummation
of the purchase and sale of the Purchased Shares hereunder (the "Closing") shall
take place at such time and place as the Company and Purchaser determine (the
date of such closing, the "Closing Date"). The parties agree that the Closing
may occur via delivery of facsimiles, electronic copies or photocopies of the
Operative Documents and the closing deliverables contemplated hereby and
thereby. Unless otherwise provided herein, all proceedings to be taken and all
documents to be executed and delivered by all parties at the Closing will be
deemed to have been taken and executed simultaneously, and no proceedings will
be deemed to have been taken nor documents executed or delivered until all have
been taken.
 
4

--------------------------------------------------------------------------------

 
Section 2.3  Each Purchaser's Conditions. The obligation of each Purchaser to
consummate the purchase of its Purchased Shares shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by a particular Purchaser on behalf of itself
in writing with respect to its Purchased Shares, in whole or in part, to the
extent permitted by applicable Law):
(a) the Company shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by the Company on or prior to the Closing Date;
(b) (i) the representations and warranties of the Company (A) set forth in
Sections 3.1, 3.2 and 3.5 and (B) contained in this Agreement that are qualified
by materiality or a Material Adverse Effect shall be true and correct when made
and as of the Closing Date and (ii) all other representations and warranties of
the Company shall be true and correct in all material respects when made and as
of the Closing Date, in each case as though made at and as of the Closing Date
(except that representations and warranties made as of a specific date shall be
required to be true and correct as of such date only);
(c) the Company shall have delivered, or caused to be delivered, to such
Purchaser at the Closing, the Company's closing deliveries described in
Section 2.5.
Section 2.4  Company's Conditions. The obligation of the Company to consummate
the issuance and sale of the Purchased Shares to each Purchaser shall be subject
to the satisfaction on or prior to the Closing Date of each of the following
conditions with respect to such Purchaser (any or all of which may be waived by
the Company in writing, in whole or in part, to the extent permitted by
applicable Law):
(a) the representations and warranties of such Purchaser contained in this
Agreement that are qualified by materiality shall be true and correct when made
and as of the Closing Date and all other representations and warranties of such
Purchaser shall be true and correct in all material respects as of the Closing
Date (except that representations of such Purchaser made as of a specific date
shall be required to be true and correct as of such date only);
(b) such purchase has received the risk factors set forth on Exhibit A, attached
hereto.
(c) such purchase shall have completed the questionnaire on Appendix I to the
signature page, attached hereto.
(d) such Purchaser shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by that Purchaser on or prior to the Closing Date; and
(c) such Purchaser shall have delivered, or caused to be delivered, to the
Company at the Closing such Purchaser's closing deliveries described in
Section 2.6,
 
Section 2.5  Deliveries by the Company. Upon the terms and subject to the
conditions of this Agreement, at the Closing, the Company will deliver (or cause
to be delivered) the following:
(a) evidence of issuance of a certificate evidencing the Purchased Shares or the
Purchased Shares credited to book-entry accounts maintained by the Company's
transfer agent, bearing the legend or restrictive notation set forth in
Section 4.11, free and clear of any Liens, other than transfer restrictions
under applicable federal and state securities laws; and
 
5

--------------------------------------------------------------------------------

(b) the Registration Rights Agreement with respect to the Purchased Shares,
which shall have been duly executed by the Company;
Section 2.6  Purchaser Deliveries. Upon the terms and subject to the conditions
of this Agreement, each Purchaser is delivering (or causing to be delivered) the
following:
(a) the Purchase Price payable by such Purchaser in accordance with Schedule A,
by wire transfer of immediately available funds;
(b) the Registration Rights Agreement with respect to the Purchased Shares,
which shall have been duly executed by such Purchaser; and
(c) a cross-receipt executed by such Purchaser and delivered to the Company
certifying that such Purchaser has received the Purchased Shares from the
Company on the Closing Date.
 
6
Section 2.7  Independent Nature of Purchasers' Obligations and Rights. The
obligations of each Purchaser under any Operative Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Operative Document. Nothing contained herein or in any other
Operative Document, and no action taken by any Purchaser pursuant thereto, shall
be deemed to constitute the Purchasers as a partnership, an association, a joint
venture or any other kind of group or entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Operative Documents. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement or out of
the other Operative Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose. The failure or waiver of performance by any Purchaser does not excuse
performance by any other Purchaser.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company represents and warrants to each Purchaser as follows:
Section 3.1  Existence. The Company has been duly incorporated and is existing
and in good standing under the laws of the State of Delaware, with corporate
power and authority to own its properties and conduct the businesses in which it
is currently engaged and the Company is duly qualified to do business as a
foreign corporation in good standing in all other jurisdictions in which its
ownership or lease of property or the conduct of its business requires such
qualification, except where the failure to be duly qualified or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
Section 3.2  Capitalization. The authorized capital stock of the Company
consists of 100,000,000 shares of common stock, par value $0.0001 per share
("Common Stock") and four hundred thousand (400,000) shares of preferred stock
("Preferred Stock"), having a par value of $0.0001. As of the close of business
on November 30, 2016, there were (i) 22,301,947 shares of Common Stock
outstanding and (ii) no shares of Preferred Stock outstanding.
Section 3.3  Subsidiaries. The entities listed on Schedule C hereto are the only
direct or indirect Subsidiaries of the Company. Each such Subsidiary has been
duly incorporated or formed and is existing and in good standing under the laws
of the jurisdiction of its incorporation or formation, with corporate, limited
liability company, limited partnership, and/or other similar power and authority
to own its properties and conduct businesses in which it is currently engaged;
and each Subsidiary listed on Schedule C hereto is duly qualified to do business
as a foreign corporation or other entity in good standing in all other
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification, except where the failure to be duly
qualified or in good standing would not, individually or in the aggregate, have
a Material Adverse Effect; all of the issued and outstanding capital stock or
other ownership interests of each such Subsidiary has been duly authorized and
validly issued and, in the case of any such corporation, is fully paid and
nonassessable; and the capital stock or other ownership interests of each such
Subsidiary owned by the Company, directly or indirectly, is owned free from
liens, encumbrances and defects, except for Liens pursuant to credit agreements
and related security agreements disclosed or referred to in the Company SEC
Documents, or as otherwise would not individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
6

--------------------------------------------------------------------------------



Section 3.4  No Conflict. The execution, delivery and performance of this
Agreement and the issuance and sale of the Purchased Shares will not result in a
breach or violation of any of the terms and provisions of, or constitute, or
with the giving of notice or lapse of time, would constitute, a default under,
or result in the imposition of any lien, charge or encumbrance upon any property
or assets of the Company or any of its Subsidiaries pursuant to, (i) their
respective certificate of formation, limited liability company agreement,
limited partnership agreement, charter, or by-laws or similar organizational
documents of the Company or any of its Subsidiaries, (ii) any statute, rule,
regulation or order of any governmental agency or body or any court, domestic or
foreign, having jurisdiction over the Company or any of its Subsidiaries or any
of their properties, or (iii) any agreement or instrument to which the Company
or any of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries is bound or to which any of the properties of the Company or any of
its Subsidiaries is subject, except in the case of clauses (ii) and (iii) as
would not reasonably be expected to have a Material Adverse Effect.
Section 3.5  Authority.
(a) Each of the Operative Documents has been or will be validly executed and
delivered by the Company and, assuming due authorization, execution and delivery
by each Purchaser or its Affiliate, as applicable (if either such Purchaser or
its Affiliate is a party thereto), constitutes, or will constitute, the legal,
valid and binding obligations of the Company enforceable in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization and other laws of general applicability relating to or affecting
creditors' rights and by general principles of equity.
(b) The Purchased Shares have been duly authorized and, when the Purchased
Shares have been delivered and paid for in accordance with this Agreement on the
Closing Date, such Purchased Shares will be validly issued, fully paid and
nonassessable; the stockholders of the Company have no preemptive rights with
respect to the Purchased Shares; and none of the outstanding shares of capital
stock of the Company have been issued in violation of any preemptive or similar
rights of any security holder. Except as described or disclosed in the Company
SEC Documents there are no outstanding (A) securities or obligations of the
Company convertible into or exchangeable for any capital stock of the Company,
(B) warrants, rights or options to subscribe for or purchase from the Company
any such capital stock or any such convertible or exchangeable securities or
obligations or (C) obligations of the Company to issue or sell any shares of
capital stock, any such convertible or exchangeable securities or obligations or
any such warrants, rights or options.
Section 3.6  Approvals. No consent, approval, authorization, or order of, or
filing or registration with, any person (including any governmental agency or
body or any court) is required to be obtained or made by the Company for the
consummation of the transactions contemplated by this Agreement, except (i) such
as have been obtained, (ii) where the failure of the Company to obtain or make
any such consent, approval, authorization, order, filing or registration would
not reasonably be expected to have a Material Adverse Effect, or (iii) such as
have been made or as may be required under state or foreign securities or "Blue
Sky" laws.
Section 3.7  Compliance with Laws. Neither the Company nor any of its
Subsidiaries is in violation of any Law applicable to the Company or its
Subsidiaries, except as would not, individually or in the aggregate, have a
Material Adverse Effect. The Company and its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such certificates, authorizations or permits would not,
individually or in the aggregate, have a Material Adverse Effect, and neither
the Company nor any such Subsidiary has received any notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit, except where such potential revocation or modification
would not, individually or in the aggregate, have a Material Adverse Effect.
 
7

--------------------------------------------------------------------------------

Section 3.8  Periodic Reports. All forms, registration statements, reports,
schedules and statements required to be filed by the Company under the Exchange
Act or the Securities Act (all such documents, including the exhibits thereto,
prior to the date hereof, collectively the "Company SEC Documents") have been
filed with the Commission on a timely basis. The Company SEC Documents,
including, without limitation, any audited or unaudited financial statements and
any notes thereto or schedules included therein (the "Company Financial
Statements"), at the time filed (or in the case of registration statements,
solely on the dates of effectiveness) (except to the extent corrected by a
subsequent Company SEC Document) (a) did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, (b) complied as to form in all
material respects with the applicable requirements of the Exchange Act and the
Securities Act, as the case may be, (c) complied as to form in all material
respects with applicable accounting requirements and with the published rules
and regulations of the Commission with respect thereto, (d) with respect to the
Company Financial Statements, were prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto or, in the case of unaudited statements, as permitted
by Form 10-Q of the Commission), and (e) with respect to the Company Financial
Statements, fairly present (subject in the case of unaudited statements to
normal and recurring audit adjustments) in all material respects the
consolidated financial position of the Company and its consolidated subsidiaries
as of the dates thereof and the consolidated results of its operations and cash
flows for the periods then ended. The Company's auditor is an independent
registered public accounting firm with respect to the Company and has not
resigned or been dismissed as independent registered public accountants of the
Company as a result of or in connection with any disagreement with the Company
on any matter of accounting principles or practices, financial statement
disclosure or auditing scope or procedures.
Section 3.8  Certain Fees. No fees or commissions are or will be payable by the
Company to brokers, finders, or investment bankers with respect to the sale of
any of the Purchased Shares or the consummation of the transaction contemplated
by this Agreement. The Company agrees that it will indemnify and hold harmless
the Purchaser from and against any and all claims, demands, or liabilities for
broker's, finder's, placement, or other similar fees or commissions incurred by
the Company in connection with the sale of the Purchased Shares or the
consummation of the transactions contemplated by this Agreement.
Section 3.9  No Side Agreements. There are no agreements by, among or between
the Company or any of its Affiliates, on the one hand, and any Purchaser or any
of their Affiliates, on the other hand, with respect to the transactions
contemplated hereby other than the Operative Documents nor promises or
inducements for future transactions between or among any of such parties.
Section 3.10 Risk Factors.  Purchaser has received and reviewed the risk factors
set forth on Exhibit A.
Section 3.11 No General Solicitation; No Advertising. The Company has not
solicited offers for, or offered or sold, and will not solicit offers for, or
offer or sell, the Securities by means of any form of general solicitation or
general advertising within the meaning of Rule 502(c) of Regulation D or in any
manner involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act
Section 3.11 No Registration Required. Assuming the accuracy of the
representations and warranties of each Purchaser contained in Article IV, the
issuance and sale of the Purchased Shares pursuant to this Agreement is exempt
from registration requirements of the Securities Act, and neither the Company
nor, to the knowledge of the Company, any authorized Representative acting on
its behalf has taken or will take any action hereafter that would cause the loss
of such exemption.
 
8

--------------------------------------------------------------------------------

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS
Each Purchaser, severally and not jointly, hereby represents and warrants to the
Company that:
Section 4.1  Existence. Such Purchaser is duly organized and validly existing
and in good standing under the Laws of its jurisdiction of organization, with
all requisite power and authority to own, lease, use and operate its Properties
and to conduct its business as currently conducted.
 
Section 4.2  Authorization, Enforceability. Such Purchaser has all necessary
corporate, limited liability company or partnership power and authority to
execute, deliver and perform its obligations under this Agreement and the
Registration Rights Agreement and to consummate the transactions contemplated
thereby, and the execution, delivery and performance by such Purchaser of this
Agreement and the Registration Rights Agreement has been duly authorized by all
necessary action on the part of such Purchaser; and this Agreement and the
Registration Rights Agreement constitute the legal, valid and binding
obligations of such Purchaser, enforceable in accordance with their terms,
except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer and similar laws affecting creditors' rights generally or by
general principles of equity, including principles of commercial reasonableness,
fair dealing and good faith.
Section 4.3  No Breach. The execution, delivery and performance of this
Agreement and the Registration Rights Agreement by such Purchaser and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby will not (a) conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, any material
agreement to which such Purchaser is a party or by which such Purchaser is bound
or to which any of the property or assets of such Purchaser is subject,
(b) conflict with or result in any violation of the provisions of the
organizational documents of such Purchaser, or (c) violate any statute, order,
rule or regulation of any court or governmental agency or body having
jurisdiction over such Purchaser or the property or assets of such Purchaser,
except in the cases of clauses (a) and (c), for such conflicts, breaches,
violations or defaults as would not prevent the consummation of the transactions
contemplated by this Agreement and the Registration Rights Agreement.
Section 4.4  Certain Fees. No fees or commissions are or will be payable by such
Purchaser to brokers, finders, or investment bankers with respect to the
purchase of any of the Purchased Shares or the consummation of the transaction
contemplated by this Agreement. Such Purchaser agrees that it will indemnify and
hold harmless the Company from and against any and all claims, demands, or
liabilities for broker's, finder's, placement, or other similar fees or
commissions incurred by such Purchaser in connection with the purchase of the
Purchased Shares or the consummation of the transactions contemplated by this
Agreement.
Section 4.5  No Side Agreements. There are no other agreements by, among or
between such Purchaser and any of its Affiliates, on the one hand, and the
Company or any of its Affiliates, on the other hand, with respect to the
transactions contemplated hereby other than the Operative Documents nor promises
or inducements for future transactions between or among any of such parties.
Section 4.6  Investment. The Purchased Shares are being acquired for such
Purchaser's own account, the account of its Affiliates, or the accounts of
clients for whom such Purchaser exercises discretionary investment authority
(all of whom such Purchaser hereby represents and warrants are not U.S. Persons
or "accredited investors" within the meaning of Rule 501(a) of Regulation D
promulgated by the Commission pursuant to the Securities Act), not as a nominee
or agent, and with no present intention of distributing the Purchased Shares or
any part thereof, and such Purchaser has no present intention of selling or
granting any participation in or otherwise distributing the same in any
transaction in violation of the securities laws of the United States or any
state or country, without prejudice, however, to such Purchaser's right at all
times to sell or otherwise dispose of all or any part of the Purchased Shares
under a registration statement under the Securities Act and applicable state
securities laws or under an exemption from such registration available
thereunder (including, without limitation, if available, Rule 144 promulgated
thereunder). If such Purchaser should in the future decide to dispose of any of
the Purchased Shares, the Purchaser understands and agrees (a) that it may do so
only in compliance with the Securities Act and applicable state securities law,
as then in effect, including a sale contemplated by any registration statement
pursuant to which such securities are being offered, or pursuant to an exemption
from the Securities Act, and (b) that stop-transfer instructions to that effect
will be in effect with respect to such securities.
 
9

--------------------------------------------------------------------------------

Section 4.7  Nature of Purchaser.  Each Purchaser represents and warrants:
(a) Purchaser is not a U.S. Person and is and is not acquiring the Shares for
the account or benefit of any U.S. person or is a U.S. person who purchased the
Shares in a transaction that did not require registration under the Securities
Act.  No "directed selling efforts" (as such term is defined under Rule 903 to
Regulation S of the Securities Act) to the Purchase has been made within the
United States; and
(c) Such Purchaser or its Representatives have been furnished with materials
relating to the business, finances and operations of the Company and relating to
the offer and sale of the Purchased Shares that have been requested by such
Purchaser. Such Purchaser or its Representatives has been afforded the
opportunity to ask questions of the Company or its Representatives. Neither such
inquiries nor any other due diligence investigations conducted at any time by
such Purchaser or its Representatives shall modify, amend or affect such
Purchaser's right (i) to rely on the Company's representations and warranties
contained in Article III above or (ii) to indemnification or any other remedy
based on, or with respect to the accuracy or inaccuracy of, or compliance with,
the representations, warranties, covenants and agreements in this Agreement.
Such Purchaser understands and acknowledges that its purchase of the Purchased
Shares involves a high degree of risk and uncertainty. Such Purchaser has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its investment in the Purchased
Shares.
Section 4.8  Restricted Securities. Such Purchaser understands that the
Purchased Shares are characterized as "restricted securities" under the federal
securities Laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such Laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances. In this connection,
such Purchaser represents that it is knowledgeable with regards to Regulation
S.  The Shares have not been registered under the Securities Act or the
securities laws of any state of the United States and are subject to certain
restrictions on transfer. The sale of the Purchased Securities are offered only
to non-U.S. persons (within the meaning of Regulation S under the Securities
Act) outside the United States under Regulation S under the Securities Act. We
have not authorized its use for any other purpose. Such Purchaser understands
that hedging transactions involving the Purchased Securities may not be
conducted unless in compliance with the Securities Act.  In addition,  the offer
or sale of the Shares, if made prior to the expiration of the six month
distribution compliance period, may not be made to a U.S. person or for the
account or benefit of a U.S. person (other than a distributor); and  the offer
or sale, if made prior to the expiration of the six-month distribution
compliance period, is made pursuant to the following conditions: (a) the
purchaser certifies that it is not a U.S. person and is not acquiring the
securities for the account or benefit of any U.S. person or is a U.S. person who
purchased securities in a transaction that did not require registration under
the Securities Act; and (b)the  purchaser agrees to resell such securities only
in accordance with the provisions of Regulation S, pursuant to registration
under the Securities Act, or pursuant to an available exemption from
registration; and agrees not to engage in hedging transactions with regard to
such securities unless in compliance with the Securities Act
 
Section 4.9  Reliance Upon such Purchaser's Representations and Warranties. Such
Purchaser understands and acknowledges that the Purchased Shares are being
offered and sold in reliance on a transactional exemption from the registration
requirements of federal and state securities laws, and that the Company is
relying in part upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of such Purchaser set forth in
this Agreement in (i) concluding that the issuance and sale of the Purchased
Shares is a "private offering" and, as such, is exempt from the registration
requirements of the Securities Act, and (ii) determining the applicability of
such exemptions and the suitability of such Purchaser to purchase the Purchased
Shares.
 
10

--------------------------------------------------------------------------------

Section 4.10  Short Selling. Such Purchaser has not engaged in any Short Sales
involving Common Shares owned by it between the time it first began discussions
with the Company about the transaction contemplated by this Agreement and the
date of execution of this Agreement.
Section 4.11  Legend; Restrictive Notation. Purchases of the Shares made in
reliance upon Regulation S, will, until the expiration of a six month
"distribution compliance period" within the meaning of Rule 903 of Regulation S
with respect to the Shares.  Purchaser understands that the certificates
evidencing the Purchased will bear the following legend or restrictive notation:
THIS SECURITY WILL BE OFFERED ONLY OUTSIDE OF THE UNITED STATES TO NON-U.S.
PERSONS, PURSUANT TO THE PROVISIONS OF REGULATION S OF THE U.S. SECURITIES ACT
OF 1933, AS AMENDED. THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED ("SECURITIES ACT"), OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION, AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD WITHIN THE UNITED STATES OR TO OR FOR THE ACCOUNT OR BENEFIT OF U.S.
PERSONS EXCEPT AS SET FORTH IN THE FOLLOWING SENTENCE. BY ITS ACQUISITION
HEREOF, THE HOLDER (1) REPRESENTS THAT IT IS NOT A U.S. PERSON, IS NOT ACQUIRING
THIS SECURITY FOR THE ACCOUNT OR BENEFIT OF A U.S. PERSON AND IS ACQUIRING THIS
SECURITY IN AN OFFSHORE TRANSACTION, (2) BY ITS ACCEPTANCE HEREOF, AGREES TO
OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY ONLY (A) TO THE ISSUER OR ANY
AFFILIATE THEREOF, (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN
DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE SECURITIES
ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT ("RULE
144A"), TO A PERSON IT REASONABLY BELIEVES IS A "QUALIFIED INSTITUTIONAL BUYER"
AS DEFINED IN RULE 144A THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF
A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A IN A TRANSACTION MEETING THE REQUIREMENTS OF
RULE 144A, (D) PURSUANT TO OFFERS AND SALES THAT OCCUR OUTSIDE THE UNITED STATES
IN COMPLIANCE WITH RULE 903 OR 904 UNDER REGULATION S UNDER THE SECURITIES ACT
OR (E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE RECEIPT BY THE ISSUER OF AN
OPINION OF COUNSEL THAT SUCH SALE OR TRANSFER IS IN COMPLIANCE WITH THE
SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS
OF THE STATES OF THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION, (3)
AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS SECURITY IS TRANSFERRED
A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS RESTRICTIVE LEGEND. THIS LEGEND
WILL BE REMOVED AFTER SIX CONSECUTIVE MONTHS BEGINNING ON THE DAY ON WHICH THE
SECURITIES ARE OFFERED TO PERSONS OTHER THAN DISTRIBUTORS (AS DEFINED IN
REGULATION S UNDER THE SECURITIES ACT) AS USED HEREIN, THE TERMS "OFFSHORE
TRANSACTION", "UNITED STATES" AND "U.S. PERSON" HAVE THE MEANINGS GIVEN TO THEM
BY REGULATION S UNDER THE SECURITIES ACT".
 
11

--------------------------------------------------------------------------------

Section 4.12  Ownership of Securities. Such Purchaser and its Affiliates do not,
as of the date hereof, own five percent or more of the Company's issued and
outstanding capital stock.
Section 4.13  Company Information. Such Purchaser acknowledges and agrees that
the Company has provided or made available to such Purchaser (through EDGAR at
www.sec.gov , the Company's website or otherwise) all Company SEC Documents, as
well as all press releases issued by the Company through the date of this
Agreement that are included in a filing by the Company on Form 8-K or clearly
posted on the Company's website.
ARTICLE V
COVENANTS
Section 5.1  Taking of Necessary Action. Each of the parties hereto shall use
its commercially reasonable efforts promptly to take or cause to be taken all
action and promptly to do or cause to be done all things necessary, proper or
advisable under applicable Law and regulations to consummate and make effective
the transactions between the Company and the Purchaser contemplated by this
Agreement related specifically to the acquisition of the Purchased Shares.
Without limiting the foregoing, each of the Company and each Purchaser shall use
its commercially reasonable efforts to make all filings and obtain all consents
of Governmental Authorities that may be necessary or, in the reasonable opinion
of the other parties, as the case may be, advisable for the consummation of the
transactions contemplated by the Operative Documents. Each Purchaser agrees that
its trading activities, if any, with respect to Company's securities will be in
compliance with all applicable state and federal securities laws, rules and
regulations. The Company shall promptly and accurately respond, and shall use
its commercially reasonable efforts to cause its transfer agent to respond, to
reasonable requests for information (which is otherwise not publicly available)
made by a Purchaser or its auditors relating to the actual holdings of such
Purchaser or its accounts; provided that, the Company shall not be obligated to
provide any such information that could reasonably result in a violation of
applicable law or conflict with the Company's insider trading policy or a
confidentiality obligation of the Company.
Section 5.2  Non-Public Information. On or before 9:30 a.m., New York local
time, on the Business Day immediately following the date hereof, the Company may
issue a press release (the "Press Release") announcing the entry into this
Agreement and describing the terms of the transactions contemplated by the
Operative Documents and any other material, nonpublic information that the
Company may have provided any Purchaser at any time prior to the issuance of the
Press Release. On or before the fourth Business Day following the date hereof,
the Company shall file a Current Report on Form 8-K with the Commission
describing the terms of the transactions contemplated by the Operative
Documents, and including as an exhibit to such Current Report on Form 8-K the
Operative Documents, in the form required by the Exchange Act.
Section 5.3 Transfer Procedure; Stop-Transfer Notices; Refusal to Transfer. 
Prior to transferring any Purchased Securities, Purchaser shall deliver to the
Company a written notice stating: (i) Purchaser's bona fide intention to make a
permitted transfer of its Purchased Securities; (ii) the name, address and phone
number of each proposed transferee; (iii) the aggregate number of Purchased
Securities to be transferred to each proposed transferee; and (iv) the
exemptions under applicable state and federal securities laws upon which
Purchaser is relying in making the proposed transfer.  Purchaser shall also
deliver to the Company a written agreement executed by the transferee or other
recipient of Purchased Securities pursuant to which such transferee agrees to be
bound by the transfer restrictions set forth herein as was Purchaser.  Purchaser
agrees that to ensure compliance with the restrictions referred to herein, the
Company may issue appropriate "stop transfer" instructions to its transfer
agent, if any, and that, if the Company transfers its own securities, it may
make appropriate notations to the same effect in its own records.  The Company
shall not be required (a) to transfer on its books any Purchased Securities that
have been sold or otherwise transferred in violation of any of the provisions of
this Agreement or (b) to treat as owner of such Purchased Securities or to
accord the right to vote or pay dividends to any purchaser or other transferee
to whom such Purchased Securities shall have been so transferred.
 
12

--------------------------------------------------------------------------------

Section 5.4 Lock-Up Period.  Purchaser hereby agrees that Purchaser shall not
sell, offer, pledge, contract to sell, grant any option or contract to purchase,
purchase any option or contract to sell, grant any right or warrant to purchase,
lend or otherwise transfer or encumber, directly or indirectly, any Purchased
Securities or other securities of the Company, nor shall Purchaser enter into
any swap, hedging or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of any Purchased Securities
or other securities of the Company, during the 180-day period (or such other
shorter period as may be requested in writing by the managing underwriter and
agreed to in writing by the Company) following the effective date of the first
registration statement of the Company filed under the Securities Act that
includes securities to be sold on behalf of the Company to the public in an
underwritten public offering under the Securities Act.  Purchaser further
agrees, if so requested by the Company or any representative of its
underwriters, to enter into such underwriter's standard form of "lockup" or
"market standoff" agreement in a form satisfactory to the Company and such
underwriter.  The Company may impose stop-transfer instructions with respect to
securities subject to the foregoing restrictions until the end of such period.
ARTICLE VI
INDEMNIFICATION
Section 6.1  Indemnification by the Company. The Company agrees to indemnify
each Purchaser and its Representatives (collectively, "Purchaser Related
Parties") from costs, losses, liabilities, damages, or expenses of any kind or
nature whatsoever, and hold each of them harmless against, any and all actions,
suits, proceedings (including any investigations, litigation or inquiries),
demands, and causes of action, and, in connection therewith, and promptly upon
demand, pay or reimburse each of them for all costs, losses, liabilities,
damages, or expenses of any kind or nature whatsoever, including, without
limitation ,the reasonable fees and disbursements of counsel and all other
reasonable expenses incurred in connection with investigating, defending or
preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them as a result of, arising out of, or in any way
related to the breach of any of the representations, warranties or covenants of
the Company contained herein, provided that such claim for indemnification
relating to a breach of the representations or warranties is made prior to the
expiration of such representations or warranties to the extent applicable; and
provided further, that no Purchaser Related Party shall be entitled to recover
special, consequential or punitive damages under this Section 6.1.
Section 6.2  Indemnification by Purchasers. Each Purchaser agrees, severally and
not jointly, to indemnify the Company and its respective Representatives
(collectively, "Company Related Parties") from, and hold each of them harmless
against, any and all actions, suits, proceedings (including any investigations,
litigation or inquiries), demands, and causes of action, and, in connection
therewith, and promptly upon demand, pay or reimburse each of them for all
costs, losses, liabilities, damages, or expenses of any kind or nature
whatsoever, including, without limitation, the reasonable fees and disbursements
of counsel and all other reasonable expenses incurred in connection with
investigating, defending or preparing to defend any such matter that may be
incurred by them or asserted against or involve any of them as a result of,
arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of such Purchaser contained herein,
provided that such claim for indemnification relating to a breach of the
representations and warranties is made prior to the expiration of such
representations and warranties; and provided further, that no Company Related
Party shall be entitled to recover special, consequential or punitive damages.
Section 6.3  Indemnification Procedure. Promptly after any Company Related Party
or Purchaser Related Party (hereinafter, the "Indemnified Party") has received
notice of any indemnifiable claim hereunder, or the commencement of any action,
suit or proceeding by a third person, which the Indemnified Party believes in
good faith is an indemnifiable claim under this Agreement, the Indemnified Party
shall give the indemnitor hereunder (the "Indemnifying Party") written notice of
such claim or the commencement of such action, suit or proceeding, but failure
to so notify the Indemnifying Party will not relieve the Indemnifying Party from
any liability it may have to such Indemnified Party hereunder except to the
extent that the Indemnifying Party is materially prejudiced by such failure.
Such notice shall state the nature and the basis of such claim to the extent
then known. The Indemnifying Party shall have the right to defend and settle, at
its own expense and by its own counsel who shall be reasonably acceptable to the
Indemnified Party, any such matter as long as the Indemnifying Party pursues the
same diligently and in good faith. If the Indemnifying Party undertakes to
defend or settle, it shall promptly notify the Indemnified Party of its
intention to do so, and the Indemnified Party shall cooperate with the
Indemnifying Party and its counsel in all commercially reasonable respects in
the defense thereof and the settlement thereof. Such cooperation shall include,
but shall not be limited to, furnishing the Indemnifying Party with any books,
records and other information reasonably requested by the Indemnifying Party and
in the Indemnified Party's possession or control. Such cooperation of the
Indemnified Party shall be at the cost of the Indemnifying Party. After the
Indemnifying Party has notified the Indemnified Party of its intention to
undertake to defend or settle any such asserted liability, and for so long as
the Indemnifying Party diligently pursues such defense, the Indemnifying Party
shall not be liable for any additional legal expenses incurred by the
Indemnified Party in connection with any defense or settlement of such asserted
liability; provided, however, that the Indemnified Party shall be entitled
(i) at its expense, to participate in the defense of such asserted liability and
the negotiations of the settlement thereof and (ii) if (A) the Indemnifying
Party has failed to assume the defense or employ counsel reasonably acceptable
to the Indemnified Party or (B) if the defendants in any such action include
both the Indemnified Party and the Indemnifying Party and counsel to the
Indemnified Party shall have concluded that there may be reasonable defenses
available to the Indemnified Party that are different from or in addition to
those available to the Indemnifying Party or if the interests of the Indemnified
Party reasonably may be deemed to conflict with the interests of the
Indemnifying Party, then the Indemnified Party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with the expenses and fees of such separate
counsel and other expenses related to such participation to be reimbursed by the
Indemnifying Party as incurred. Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not settle any indemnified claim without
the consent of the Indemnified Party, unless the settlement thereof imposes no
liability or obligation on, and includes a complete release from liability of,
and does not include any admission of wrongdoing or malfeasance by, the
Indemnified Party. The remedies provided for in this Section 6 are cumulative
and are not exclusive of any remedies that may be available to a party at law or
in equity or otherwise.
 
13

--------------------------------------------------------------------------------

ARTICLE VII
MISCELLANEOUS
Section 7.1  Interpretation and Survival of Provisions. Article, Section,
Schedule, and Exhibit references are to this Agreement, unless otherwise
specified. All references to instruments, documents, contracts, and agreements
are references to such instruments, documents, contracts, and agreements as the
same may be amended, supplemented, and otherwise modified from time to time,
unless otherwise specified. The word "including" shall mean "including but not
limited to." Whenever any party has an obligation under the Operative Documents,
the expense of complying with that obligation shall be an expense of such party
unless otherwise specified. Whenever any determination, consent, or approval is
to be made or given by any Purchaser, such action shall be in such Purchaser's
sole discretion unless otherwise specified in this Agreement. If any provision
in the Operative Documents is held to be illegal, invalid, not binding, or
unenforceable, such provision shall be fully severable and the Operative
Documents shall be construed and enforced as if such illegal, invalid, not
binding, or unenforceable provision had never comprised a part of the Operative
Documents, and the remaining provisions shall remain in full force and effect.
The Operative Documents have been reviewed and negotiated by sophisticated
parties with access to legal counsel and shall not be construed against the
drafter.
Section 7.2  Survival of Provisions. The representations, warranties, covenants
and agreements contained in this Agreement shall survive the Closing for a
period of twelve (12) months following the Closing Date regardless of any
investigation made by or on behalf of the Company or any Purchaser. All
indemnification obligations of the Company and the Purchaser pursuant to this
Agreement and the provisions of Article VI shall remain operative and in full
force and effect unless such obligations are expressly terminated in a writing
by the parties, regardless of any purported general termination of this
Agreement.
 
14

--------------------------------------------------------------------------------

 
Section 7.3  No Waiver; Modifications in Writing.
(a)  Delay. No failure or delay on the part of any party in exercising any
right, power, or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any other right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a party at law or in equity or otherwise.
(b)  Amendments and Waivers. Except as otherwise provided herein, no amendment,
waiver, consent, modification, or termination of any provision of this Agreement
or any other Operative Document shall be effective unless signed by each of the
parties hereto or thereto affected by such amendment, waiver, consent,
modification, or termination. Any amendment, supplement or modification of or to
any provision of this Agreement or any other Operative Document, any waiver of
any provision of this Agreement or any other Operative Document, and any consent
to any departure by the Company from the terms of any provision of this
Agreement or any other Operative Document shall be effective only in the
specific instance and for the specific purpose for which made or given. Except
where notice is specifically required by this Agreement, no notice to or demand
on the Company in any case shall entitle the Company to any other or further
notice or demand in similar or other circumstances.
Section 7.4  Binding Effect; Assignment.
(a) Binding Effect. This Agreement shall be binding upon the Company, the
Purchaser, and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and permitted assigns.
(b) Assignment of Rights. All or any portion of the rights and obligations of
any Purchaser under this Agreement may be transferred by such Purchaser to any
Affiliate of such Purchaser without the consent of the Company by delivery of an
agreement to be bound to the terms of this Agreement and a revised Schedule A.
No portion of the rights and obligations of any Purchaser under this Agreement
may be transferred by such Purchaser to a non-Affiliate without the written
consent of the Company (which consent shall not be unreasonably withheld by the
Company).
Section 7.5  Confidentiality. Notwithstanding anything herein to the contrary,
to the extent that any Purchaser has executed or is otherwise bound by a
confidentiality agreement in favor of the Company, such Purchaser shall continue
to be bound by such confidentiality agreement.
 
Section 7.6  Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, air courier guaranteeing overnight delivery or
personal delivery to the following addresses:
(a) If to any Purchaser:
To the respective address listed on Schedule B hereof
(b) If to NABUFIT GLOBAL, Inc.:


626 East 1820 North
Orem, Utah 84097
Attention: Bob Bench
with a copy to:


Carman Lehnhof Israelsen, LLP
299 South Main Street, Suite 1300
Salt Lake City, Utah 84111
Attention: J. Martin Tate
Email: mtate@clilaw.com
 
15

--------------------------------------------------------------------------------

or to such other address as the Company or such Purchaser may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; when notice is sent to
the sender that the recipient has read the message, if sent by electronic mail;
upon actual receipt if sent by certified mail, return receipt requested, or
regular mail, if mailed; when receipt acknowledged, if sent via facsimile; and
upon actual receipt when delivered to an air courier guaranteeing overnight
delivery.
Section 7.7  Entire Agreement. This Agreement, the other Operative Documents and
the other agreements and documents referred to herein are intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein and therein. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein or the other Operative Documents with respect to the
rights granted by the Company or any of its Affiliates or any Purchaser or any
of its Affiliates set forth herein or therein. This Agreement, the other
Operative Documents and the other agreements and documents referred to herein or
therein supersede all prior agreements and understandings between the parties
with respect to such subject matter.
Section 7.8  Governing Law. This Agreement, and all claims or causes of action
(whether in contract or tort) that may be based upon, arise out of or relate to
this Agreement or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement),
will be construed in accordance with and governed by the laws of the State of
Delaware without regard to principles of conflicts of laws. Any action against
any party relating to the foregoing shall be brought in any federal or state
court of competent jurisdiction located within the State of Delaware, and the
parties hereto hereby irrevocably submit to the non-exclusive jurisdiction of
any federal or state court located within the State of Delaware over any such
action. The parties hereby irrevocably waive, to the fullest extent permitted by
applicable Law, any objection that they may now or hereafter have to the laying
of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
Section 7.9  Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement.
Section 7.10  Termination
(a) Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate at any time at or prior to the Closing if a statute,
rule, order, decree or regulation shall have been enacted or promulgated, or if
any action shall have been taken by any Governmental Authority of competent
jurisdiction that permanently restrains, permanently precludes, permanently
enjoins or otherwise permanently prohibits the consummation of the transactions
contemplated by this Agreement or makes the transactions contemplated by this
Agreement illegal.
(b) Notwithstanding anything herein to the contrary, this Agreement may be
terminated at any time by any Purchaser (with respect to the obligations of such
Purchaser) or the Company, upon written notice to the other party, if the
Closing shall not have occurred on or before December 21, 2016 (the "Outside
Date"); provided, however, that the right to terminate this Agreement under this
Section 7.11(b) shall not be available to any party whose (i) breach of any
provision of this Agreement, (ii) failure to comply with their obligations under
this Agreement or (iii) actions not taken in good faith, shall have been the
cause of, or shall have resulted in, the failure of the Closing to occur on or
prior to the Outside Date or the failure of a condition in Section 2.3 or
Section 2.4 to be satisfied at such time;
 
16

--------------------------------------------------------------------------------

(c) In the event of the termination of this Agreement as provided in this
Section 7.11, (1) this Agreement shall forthwith become null and void and
(2) there shall be no liability on the part of any party hereto, except as set
forth in Article VI of this Agreement and except with respect to the requirement
to comply with any confidentiality agreement in favor of the
Company; provided that nothing herein shall relieve any party from any liability
or obligation with respect to any willful breach of this Agreement.
Section 7.11  Recapitalization, Exchanges, Etc. Affecting the Common Stock. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all equity interests of the Company or any successor or
assign of the Company (whether by merger, consolidation, sale of assets or
otherwise) which may be issued in respect of, in exchange for or in substitution
of, the Common Stock, and shall be appropriately adjusted for combinations,
recapitalizations and the like occurring after the date of this Agreement and
prior to the Closing.
[Signature pages follow]
 
17

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.
 

     
NABUFIT GLOBAL, INC.
   
By:
 
 
Name:
 
Brian Palm Svaneeng Mertz
Title:
 
CEO

 


18

--------------------------------------------------------------------------------



 
Signature Page to
Common Stock Subscription Agreement




The foregoing Common Stock Subscription Agreement for Units of Membership
Interest in NABUFIT GLOBAL, INC. is hereby agreed to by the undersigned as of
the 12 of December, 2016.
________________________________
Fill in Mailing Address only
Subscriber Name (Please Print)
if different from Residence Address:
________________________________
______________________________
Residence or Office Address
Mailing Address
________________________________
______________________________
________________________________
______________________________
City, State, Zip Code
 

State in which Subscription Agreement
 
signed if other than state of residence or
Signature of Subscriber
office:
 
________________________________
By:  ___________________________
 
Signature of Authorized Representative
 
(if not an individual)



TOTAL CAPITAL CONTRIBUTION $____________ (1 share per $0.50)
NUMBER OF SHARES
Date of execution by Subscriber:  ________________, 2016
















 
Signature Page to
Common Stock Subscription Agreement
[image0.jpg]
 
19

--------------------------------------------------------------------------------



Appendix I


 FOR INDIVIDUALS
INITIAL EACH BOX TRUE OR FALSE OR COMPLETE, AS APPROPRIATE


Verification of Status as "Accredited Investor" under Regulation D


 
1.
 
 £
True
 
 £
False
 
You are a natural person (individual) whose own net worth, taken together with
the net worth of your spouse, exceeds $1,000,000.  Net worth for this purpose
means total assets (excluding your primary personal residence) in excess of
total liabilities.  The value of your primary residence is not included in your
net worth calculation. In addition, any mortgage or other loan on the residence
does not count as a liability up to the fair market value of the residence.  If
the loan is for more than the fair market value of the residence (i.e., if your
mortgage is underwater), then the loan amount that is over the fair market value
counts as a liability under the net worth test. Further, any increase in the
loan amount on your primary residence in the 60 days prior to your purchase of
the securities (even if the loan amount does not exceed the value of the
residence) will count as a liability as well. The reason for this is to prevent
net worth from being artificially inflated through converting home equity into
cash or other assets.
 
2.
 
 £
True
 
 £
False
 
You are a natural person (individual) who had an individual income in excess of
$200,000 in each of the two previous years, or joint income with your spouse in
excess of $300,000 in each of those years, and who reasonably expects to reach
the same income level in the current year.
 
3.
 
 £
True
 
 £
False
 
You are a director or executive officer of the Companies.
 
4.
 
 £
True
 
 £
False
 
You have such knowledge and experience in financial and business matters that
you are capable of evaluating the merits and risks of investing in the
Interests.
 
5.
 
 £
True
 
 £
False
 
You are not an "Accredited Investor" or not an entity consisting of "Accredited
Investors".





Disclosure of Foreign Citizenship


 
1.
 
 £
True
 
£
False
 
You are a citizen of a country other than the United States.
 
2.
 
__________
 
If the answer to the preceding question is true, specify the country of which
you are a citizen.







20

--------------------------------------------------------------------------------

FOR ENTITIES OTHER THAN INDIVIDUALS


INITIAL EACH BOX TRUE OR FALSE


Verification of Status as "Accredited Investor" under Regulation D


 
1.
 
 £
True
 
 £
False
 
You are either (i) a bank, or any savings and loan association or other
institution acting in its individual or fiduciary capacity; (ii) a broker
dealer; (iii) an insurance company; (iv) an investment company or a business
development company under the Investment Company Act of 1940; (v) a Small
Business Investment Company licensed by the U.S. Small Business Administration;
or (vi) an employee benefit plan whose investment decision is being made by a
plan fiduciary, which is either a bank, savings and loan association, insurance
company or registered investment adviser, or an employee benefit plan whose
total assets are in excess of $5,000,000 or a self-directed employee benefit
plan whose investment decisions are made solely by persons that are accredited
investors.
 
2.
 
 £
True
 
 £
False
 
You are a private business development company as defined under the Investment
Advisers Act of 1940.
 
3.
 
 £
True
 
 £
False
 
You are either (i)  an organization described in Section 501(c)(3) of the
Internal Revenue Code; (ii) a corporation; (iii) a Massachusetts or similar
business trust; or (iv) a partnership, in each case not formed for the specific
purpose of acquiring the securities offered and in each case with total assets
in excess of $5,000,000.
 
4.
 
 £
True
 
 £
False
 
You are a special purpose entity as to which all the equity owners are
accredited investors.
 
5.
 
 £
True
 
 £
False
 
You are a trust, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000 and whose purchase is
directed by a sophisticated person.
 
6.
 
 £
True
 
 £
False
 
You (i) were not formed, and (ii) are not being utilized, primarily for the
purpose of making an investment in the Companies (and investment in the
Companies does not exceed 40% of the aggregate capital committed to you by your
partners, shareholders or others).
 
7.
 
 £
True
 
 £
False
 
You are, or are acting on behalf of, (i) an employee benefit plan within the
meaning of Section 3(3) of ERISA, whether or not-such plan is subject to ERISA;
or (ii) an entity which is deemed to hold the assets of any such employee
benefit plan pursuant to 29 C.F.R. § 2510.3-101.
 
For example, a plan that is maintained by a foreign corporation, governmental
entity or church, a Keogh plan covering no common-law employees and an
individual retirement account are employee benefit plans within the meaning of
Section 3(3) of ERISA but generally are not subject to ERISA.
 
8.
 
 £
True
 
 £
False
 
You are, or are acting on behalf of, such an employee benefit plan, or are an
entity deemed to hold the assets of any such plan or plans (i.e., you are
subject to ERISA).

 
 
21

--------------------------------------------------------------------------------

 
 
9.
 
 £
True
 
 £
False
 
You are a U.S. pension trust or governmental plan qualified under Section 401(a)
of the Code or a U.S. tax-exempt organization qualified under Section 501(c)(3)
of the Code.
 
10.
 
 £
True
 
 £
False
 
You rely on the "private investment company" exclusion provided by Section
3(c)(1) or 3(c)(7) of the Investment Company Act of 1940 to avoid registration
and regulation under such Act.





Disclosure of Foreign Ownership


 
1.
 
 £
True
 
 £
False
 
You are an entity organized under the laws of a jurisdiction other than those of
the United States or any state, territory or possession of the United States (a
"Foreign Entity").
 
2.
 
 £
True
 
 £
False
 
You are a government other than the government of the United States or of any
state, territory or possession of the United States (a "Foreign Government").
 
3.
 
 £
True
 
 £
False
 
You are a corporation of which, in the aggregate, more than one-fourth of the
capital stock is owned of record or voted by Foreign Citizens, Foreign Entities,
Foreign Corporations (as defined below) or Foreign Company (as defined below) (a
"Foreign Corporation").
 
4.
 
 £
True
 
 £
False
 
You are a general or limited partnership of which any general or limited partner
is a Foreign Citizen, Foreign Entity, Foreign Government, Foreign Corporation or
Foreign Company (as defined below) (a "Foreign Company").
 
5.
 
 £
True
 
 £
False
 
You are a representative of, or entity controlled by, any of the entities listed
in items 1 through 4 above.

22

--------------------------------------------------------------------------------

Schedule A – List of Purchasers and Commitment Amounts
 


Name of Purchaser Purchase Price                                           
Number of Shares






 








 
A-1
 
23

--------------------------------------------------------------------------------

 
Schedule B – Notice and Contact Information
 
 Name of Purchaser Address                                                 Email




 


B-1
 
24

--------------------------------------------------------------------------------

 




Schedule C – Subsidiaries




NABUFIT China, Ltd.
NABUFIT Global ApS


 
 
 
C-1
 
25

--------------------------------------------------------------------------------





Exhibit A




The purchase of the Shares involves a high degree of risk including, but not
necessarily limited to, the risks described below.  Before subscribing for the
Shares, the Purchaser should consider carefully the following risk factors, as
well as the other information contained in the Agreement.


Risks Related to Our Business and Strategy
The Company lacks an established operating history on which to evaluate its
business and determine if it will be able to execute our business plan, and can
give no assurance that operations will result in profits.
On November 30, 2015, NABUfit Global, Inc. acquired 100% of the outstanding
capital stock of NABUfit Global ApS, a Danish company ("NABUfit Denmark") for
the purpose of executing the business plan of NABUfit Denmark.  NABUfit Denmark
was incorporated in Denmark on June 26, 2015 and operates an online fitness and
training platform.  NABUfit Denmark has a limited operating history that makes
it difficult to evaluate its business.  NABUfit Denmark has recently begun its
operations, and cannot say with certainty when it will begin to generate revenue
or achieve profitability.  No assurance can be made that the Company will ever
become profitable.
As a rapidly growing company with a relatively limited operating history at our
current scale, we face increased risks, uncertainties, expenses and
difficulties.
We have a limited operating history at our current scale, and we have
encountered and will continue to encounter risks, uncertainties, expenses and
difficulties, including:

· developing and launching the NABUfit portal ("NABUfit") and gaining market
acceptance and penetration;

· attracting customers;

· entering into new markets and introducing new loan products;

· continuing to develop, maintain and scale our platform;

· effectively using limited personnel and technology resources;

· effectively maintaining and scaling our financial and risk management controls
and procedures;

· maintaining the security of our platform and the confidentiality of the
information provided and   utilized across our platform; and

· attracting, integrating, and retaining an appropriate number of qualified
employees.

 
If we are not able to timely and effectively address these requirements, our
business and results of operations may be harmed.
We have incurred significant losses since our inception and anticipate that we
will continue to incur significant losses for the foreseeable future. 
We have historically incurred substantial net losses, including those net losses
set forth in the Company's most recent quarterly and annual report.  We expect
our net losses to continue as a result of ongoing expansion of our commercial
operations, including increased manufacturing, sales and marketing costs. These
net losses have had, and will continue to have, a negative impact on our working
capital, total assets and stockholders' equity. Because of the numerous risks
and uncertainties associated with our commercialization efforts, we are unable
to predict when we will become profitable, and we may never become profitable.
Even if we do achieve profitability, we may not be able to sustain or increase
profitability on a quarterly or annual basis. Our inability to achieve and then
maintain profitability could harm our business, financial condition, results of
operations and cash flows.
 
26

--------------------------------------------------------------------------------

Further, the net losses we incur may fluctuate significantly from
quarter-to-quarter and year-to-year, such that a period-to-period comparison of
our results of operations may not be a good indication of our future performance
quarter-to-quarter and year-to-year, due to factors including the execution of
collaboration, licensing or other agreements and the timing of any payments we
make or receive thereunder.
In that the Company only recently commenced business operations, the Company
relied on loans and on sales of its debt and equity securities to continue
operations. If the Company is unable to raise funds through sales of its
securities, there can be no assurance that the Company will be able to implement
its business plan, generate sustainable revenue or ever achieve profitable
operations. The Company expects to have operating losses until such time as it
develops a substantial and stable revenue base. The Company cannot assure you
that it can achieve or sustain profitability on a quarterly or annual basis in
the future.
If we do not obtain adequate financing, our business will fail.
If we are not successful in earning revenues once we have started our business
activities, we may require additional financing to sustain business operations.
Currently, we do not have any arrangements for financing and can provide no
assurance to investors that we will be able to obtain financing when required.
Obtaining additional financing would be subject to a number of factors,
including the company's ability to attract customers. These factors may have an
effect on the timing, amount, terms or conditions of additional financing and
make such additional financing unavailable to us.
No assurance can be given that the Company will obtain access to capital markets
in the future or that financing, adequate to satisfy the cash requirements of
implementing our business strategies, will be available on acceptable terms. The
inability of the Company to gain access to capital markets or obtain acceptable
financing could have a material adverse effect upon the results of its
operations and upon its financial conditions.
Our operating results may prove unpredictable
Our operating results are likely to fluctuate significantly in the future due to
a variety of factors, many of which we have no control over. Factors that may
cause our operating results to fluctuate significantly include our ability to
generate enough working capital from future equity sales; the level of
commercial acceptance by the market of our product; fluctuations in the demand;
the amount and timing of operating costs and capital expenditures relating to
expansion of our business, operations, infrastructure and general economic
conditions.
If realized, any of these risks could have a material adverse effect on our
business, financial condition and operating results.
We require funding to develop our business as planned, over the next 24 months. 
If we do not secure the funding from this offering or otherwise, we may not be
able to develop our business and distribute our product, which will prevent us
from generating revenues and achieving profitability.
We anticipate that we will require funding in the amounts being sought in this
offering to conduct our operations over the next 24 months in order to develop
our business. Our failure to raise such capital or generate the cash flows
necessary to finance our business could force us to limit or cease our
operations. Our business plan contemplates that we will further develop our
platform and product, commence product marketing and enter into agreements with
a number of personal trainers. Accordingly, we will need to raise additional
funds, and we may not be able to obtain additional debt or equity financing on
favorable terms, if at all.
 
27

--------------------------------------------------------------------------------

If we raise additional equity financing, our stockholders may experience
significant dilution of their ownership interests, and the per-share value of
our common stock could decline. If we engage in debt financing, we may be
required to accept terms that restrict our ability to incur additional
indebtedness and force us to maintain specified liquidity or other ratios. If we
need additional capital and cannot raise it on acceptable terms, we may not be
able to, among other things, distribute and market our products, which would
negatively impact our business and our ability to generate revenues and achieve
profitability.
Our business model is not proven and our services may not be attractive to
consumers.
The concept of personal training is strongly established with medium and
high-end health clubs generating significant revenue.  However, our business
concept revolves around a virtual "gym" with online training and plans being
provided through our portal and personal trainers and mentors working with a
client remotely, without the aid of facilities provided by a health club. 
Though we believe that this is an attractive alternative for clients who are not
able to make it to a gym or health club, especially in target markets such as
China, or simply find it inconvenient to leave their home to work out, this
business model is not yet established in the industry and we will have to
convince our customers that remote personal training can be an effective way to
maintain a healthy lifestyle.
We believe that we will be successful in marketing our services, but there can
be no assurance that we will be able to attract sufficient consumers to achieve
profitability or even generate anything but minimal revenues.  If our services
are not accepted by consumers, we will fail.
We will rely on third party broadband internet providers and systems and there
can be no assurance that such systems will perform effectively and
consistently.  If we are not able to find a consistent third party systems, we
may not be able to secure long-term customers and our revenues will suffer. 
Our system relies upon broadband internet providers to adequately provide
sufficient bandwith to connect our users with the system and our mentors and
trainers.  We could incur significant expenses, lost revenue, and reputational
harm if we fail to detect or effectively address technology issues relating to
communication between mentors, personal trainers and users.
Our stand-alone software products also may experience quality or reliability
problems. The software we license or develop may contain bugs and other defects
that interfere with its intended operation. Any defects we do not detect and fix
could result in reduced sales and revenue, damage to our reputation, repair or
remediation costs, or legal liability. If our customers face continuing
difficulties with communicating with their personal trainers, they may
discontinue using our service and we will not be able to generate revenues.
Since we are a new company and lack an operating history, we face a high risk of
business failure, which would result in the loss of your investment.
We have only a limited operating history upon which an evaluation of its
prospects can be made.  NABUfit Denmark was incorporated in June 2015 and to
date we have been involved primarily in the creation of our business plan,
development and we have transacted no business operations. Thus, there is no
internal or industry-based historical financial data upon which to estimate the
company's planned operating expenses.
 We expect that our results of operations may also fluctuate significantly in
the future as a result of a variety of market factors, including, among others,
the dominance of other companies offering similar product, the entry of new
competitors into the online fitness industry, our ability to attract, retain and
motivate qualified personnel, the initiation, renewal or expiration of our
customer base, pricing changes by the company or its competitors, specific
economic conditions in the fitness industry and general economic conditions.
Accordingly, our future revenue and operating results are difficult to forecast.
 
28

--------------------------------------------------------------------------------

As of the date of this report, we have earned no revenue. Failure to generate
revenue will cause us to go out of business, which will result in the complete
loss of your investment.


We operate in a highly competitive market. If we do not compete effectively, our
prospects, operating results, and financial condition could be adversely
affected.
 
The health and fitness market is highly competitive, with companies offering a
variety of competitive products and services. We expect competition in our
market to intensify in the future as new and existing competitors introduce new
or enhanced products and services that are potentially more competitive than our
products and services. The health and fitness market has a multitude of
participants, including gyms, fitness centers, home fitness equipment, virtual
fitness programs and platforms, wearable and connected fitness products and
traditional health and fitness companies. We may also face competition from
manufacturers of lower-cost solutions. We believe many of our competitors and
potential competitors have significant competitive advantages, including longer
operating histories, ability to leverage their sales efforts and marketing
expenditures across a broader portfolio of products and services, larger and
broader customer bases, more established relationships with a larger number of
suppliers, contract manufacturers, and channel partners, greater brand
recognition, ability to leverage app stores which they may operate, and greater
financial, research and development, marketing, distribution, and other
resources than we do. Our competitors and potential competitors may also be able
to develop products or services that are equal or superior to ours, achieve
greater market acceptance of their products and services, and increase sales by
utilizing different distribution channels than we do. Some of our competitors
may aggressively discount their products and services in order to gain market
share, which could result in pricing pressures, reduced profit margins, lost
market share, or a failure to grow market share for us. If we are not able to
compete effectively against our current or potential competitors, our prospects,
operating results, and financial condition could be adversely affected.
 
If we are unable to anticipate and satisfy consumer preferences in a timely
manner, our business may be adversely affected.
 
Our success depends on our ability to anticipate and satisfy consumer
preferences in a timely manner. All of our products are subject to changing
consumer preferences that cannot be predicted with certainty. Consumers may
decide not to purchase our products and services as their preferences could
shift rapidly to different types of connected health and fitness devices or away
from these types of products and services altogether, and our future success
depends in part on our ability to anticipate and respond to shifts in consumer
preferences. In addition, our products and services may have higher prices than
many of our earlier products and the products of some of our competitors, which
may not appeal to consumers or only appeal to a smaller subset of consumers. It
is also possible that competitors could introduce new products and services that
negatively impact consumer preference for our health and fitness products, which
could result in decreased sales of our products and services and a loss in
market share. Accordingly, if we fail to anticipate and satisfy consumer
preferences in a timely manner, our business may be adversely affected.


We may be unable to gain any significant market acceptance for our products and
services or establish a significant market presence.
 Our growth strategy is substantially dependent upon our ability to market our
product successfully to prospective clients in the target markets, which shall
initially be China, Europe and the United States.   This requires that we
heavily rely upon our development and marketing partners in the target
markets.  Failure to select the right development and marketing partners in the
target markets and other target markets will significantly delay or prohibit our
ability to develop the products and services, market the products and gain
market acceptance.  Our products and services may not achieve significant
acceptance. Such acceptance, if achieved, may not be sustained for any
significant period of time. Failure of our services to achieve or sustain market
acceptance could have a material adverse effect on our business, financial
conditions and the results of our operations.
 
29

--------------------------------------------------------------------------------

Because the industry is dependent upon general economic conditions and
uncertainties, future developments could result in a material adverse effect on
our business. 
 The amount of money people spend on health and fitness is subject to economic
changes and periodical fluctuations. Prolonged declines in the economy and/or a
recession could have a material adverse effect on our business. The economies of
our target markets are generally affected by numerous factors and conditions,
all of which are beyond our control, including (a) interest rates; (b)
inflation; (c) employment levels; (d) changes in disposable income; (e)
financing availability; (f) federal and state income tax policies; and (g)
consumer confidence.
The market for virtual health and fitness devices is still in the early stages
of growth and if it does not continue to grow, grows more slowly than we expect,
or fails to grow as large as we expect, our business and operating results would
be harmed.
 
The market for health and fitness products and services is relatively new and
unproven, and it is uncertain whether connected health and fitness devices will
sustain high levels of demand and wide market acceptance. Our success will
depend to a substantial extent on the willingness of people to widely adopt our
products and services. In part, adoption of our products and services will
depend on the increasing prevalence of virtual and connected health and fitness
devices as well as new entrants to the virtual and connected health and fitness
device market to raise the profile of both the market as a whole and our own
platform.


If we do not compete effectively in our target markets, our operating results
could be harmed.
 The online fitness and training market is highly competitive and evolving. We
will compete with gyms, fitness centers, fitness equipment providers, other
virtual trainers and training programs provided by more established companies
with better name recognition and stronger capitalization.
 Many of our competitors operate with different business models, have different
cost structures or participate selectively in different market segments. Most of
our current or potential competitors have significantly more financial,
technical, marketing, and other resources than we do and may be able to devote
greater resources to the development, promotion, sale and support of their
products, platforms and distribution channels.  Our competitors also have longer
operating histories, more extensive customer bases, greater brand recognition
and brand loyalty and broader customer and partner relationships than we have.
For example, more established companies that possess large, existing customer
bases, substantial financial resources and established distribution channels
exist in the market.  Additionally, a current or potential competitor may
acquire one of our existing competitors or form a strategic alliance with one of
our competitors. Our competitors may be better at developing new products,
responding quickly to new technologies and undertaking more extensive marketing
campaigns. If we are unable to compete with such companies and meet the need for
innovation in our industry, the demand for our products and services could
stagnate or substantially decline, we could experience reduced revenue or our
marketplace could fail to achieve or maintain more widespread market acceptance,
any of which could harm our business.
 If potential users within the target markets do not widely adopt online or
virtual training or NABUfit fails to achieve and sustain sufficient market
acceptance, we will not generate sufficient revenue and our growth prospects,
financial condition and results of operations could be harmed.
 NABUfit may never gain significant acceptance in the marketplace and,
therefore, may never generate substantial revenue or allow us to achieve or
maintain profitability. Widespread adoption of virtual and online training
portals in the target markets depends on many factors, including acceptance by
users that such systems and methods are more convenient or superior to going to
a gym or other option other options. Our ability to achieve commercial market
acceptance for NABUfit or any other future products also depends on the strength
of our sales, marketing and distribution organizations.
 
30

--------------------------------------------------------------------------------

 We require our clients to have and maintain adequate technology equipment.
 Users of the NABUfit portal are required to have personal computers and mobile
devices with adequate internet access.  In addition, some features of our
products require input from the Microsoft X-Box ® Kinect ®.  Potential users who
do not have such equipment will not be able to access the portal without first
purchasing such items.  This additional cost may discourage potential clients
from purchasing our products and services. 
 We may not be able to generate sufficient revenue from the commercialization of
NABUfit to achieve and maintain profitability.
We rely solely on the commercialization of NABUfit to generate revenue, and we
expect to generate substantially all of our revenue in the future from
subscriptions to the NABUfit portal and the sale of products and services on
such Portal. To date, we have not generated any revenue from subscriptions or
sales.  We cannot assure you that we will be able to generate such income,
achieve, or maintain profitability. If we fail to successfully commercialize
NABUfit, we may never receive a return on the substantial investments in product
development, sales and marketing we have made, as well as further investments we
intend to make, which may cause us to fail to generate revenue and gain
economies of scale from such investments.
 In addition, potential customers may decide not to purchase NABUfit, or our
customers may decide to cancel subscriptions.
 If NABUfit does not perform as expected, or if we are unable to satisfy
customers' demands for additional product features, our reputation, business and
results of operations will suffer.
 Our success depends on the market's confidence that NABUfit can develop and
provide a reliable, high-quality fitness experience. We currently do not have a
completed product and therefore, we have no way to predict the success, efficacy
or reliability of NABUfit. We believe that our customers are likely to be
particularly sensitive to poor design, functionality, product defects and
errors.  In addition, our customers are technologically well informed and may
have specific demands or requests for additional functionality. If we are unable
to meet those demands through the development of new features for NABUfit or
future products, those new features or products do not function at the level
that our customers expect, we are unable to increase throughput as expected or
we are unable to obtain regulatory clearance or approval of those new features
or products, where applicable, our reputation, business and results of
operations could be harmed.
 We may not be able to attract qualified trainers, mentors or professional
athletes, which will decrease the value of our product offering and may make it
difficult to differentiate NABUfit from other online training programs.
Our strategy includes developing relationships with professional trainers and
athletes that can act as mentors to our clients and provide one-on-one virtual
training programs. If we are unable to establish relationships with these
trainers and athletes or if these mentors determine that NABUfit is not
effective or that alternative products are more effective, or if we encounter
difficulty promoting adoption or establishing NABUfit as a standard, our ability
to achieve market acceptance of NABUfit could be significantly limited.


We have no experience in marketing and selling NABUfit, and if we are unable to
adequately address our customers' needs, it could negatively impact sales and
market acceptance of NABUfit and we may never generate sufficient revenue to
achieve or sustain profitability.
We have no experience in marketing and selling NABUfit.  NABUfit is a new
product and our future sales will largely depend on our ability to establish our
marketing efforts in the target markets and adequately address our customers'
needs.  We believe it is necessary to establish a strong marketing campaign
through social media and other outlets.   Due to the fact we are small and do
not have much capital, we must limit our marketing activities and may not be
able to make our product known to potential customers. Because we will be
limiting our marketing activities, we may not be able to attract enough
customers to operate profitably. If we are unable to adequately market our
products, it will negatively impact sales and market acceptance of NABUfit and
we may never generate sufficient revenue to achieve or sustain profitability. 
 
31

--------------------------------------------------------------------------------

 The payment structure we use in our customer arrangements may lead to
unpredictable revenue
 Users of the NABUfit portal will become members through a monthly subscription
model.  Subscribers will provide credit card or ACH information and monthly
payments will be made automatically.  However, subscribers may cancel their
memberships at any time, which may result in unpredictable revenue streams and
fluctuations in operating cash flows.  Therefore, we cannot rely upon our
operating results in any particular period as an indication of future
performance.
 We may not be able to develop new products or enhance the capabilities of
NABUfit to keep pace with our industry's rapidly changing technology and
customer requirements.
 Our industry is characterized by rapid technological changes, new product
introductions, enhancements, and evolving industry standards. Our business
prospects depend on our ability to develop new products and applications for our
technology in new markets that develop as a result of technological and
scientific advances, while improving the performance and cost-effectiveness of
NABUfit portal.  New technologies, techniques or products could emerge that
might offer better combinations of price and performance than NABUfit systems.
The market for online or virtual fitness is characterized by rapid innovation
and advancement in technology. It is important that we anticipate changes in
technology and market demand.  If we do not successfully innovate and introduce
new technology into our anticipated product lines or effectively manage the
transitions of our technology to new product offerings, our business, financial
condition and results of operations could be harmed.
Our current and future products and services may experience quality problems
from time to time that can result in adverse publicity, product recalls,
litigation, regulatory proceedings, and warranty claims resulting in significant
direct or indirect costs, decreased revenue and operating margin, and harm to
our brand.
 
We sell complex products and services that could contain design and
manufacturing defects in their materials, hardware, and firmware. These defects
could include defective materials or components, or "bugs" that can unexpectedly
interfere with the products' intended operations or cause injuries to users.
Although we will extensively and rigorously test new and enhanced products and
services before their release, there can be no assurance we will be able to
detect, prevent, or fix all defects.
 
Failure to detect, prevent, or fix defects could result in a variety of
consequences including greater number of returns of products than expected from
users and retailers, regulatory proceedings, product recalls, and litigation,
which could harm our revenue and operating results. The occurrence of real or
perceived quality problems or material defects in our current and future
products could expose us to warranty claims in excess of our current reserves.
If we experience greater returns from retailers or users in excess of our
reserves, our business and operating results could be harmed. In addition, any
negative publicity or lawsuits filed against us related to the perceived quality
and safety of our products could also affect our brand and decrease demand for
our products and services, and adversely affect our operating results and
financial condition.
 
Any material disruption of our information technology systems, such as the
five-hour outage we experienced during the peak holiday season in December 2014,
or those of third-party partners could materially damage user and business
partner relationships, and subject us to significant reputational, financial,
legal, and operational consequences.
 
32

--------------------------------------------------------------------------------

 
We depend on our information technology systems, as well as those of third
parties, to develop new products and services, operate our platform and website,
host and manage our services, store data, process transactions, respond to user
inquiries, interact with mentors and provide other services.  Any material
disruption or slowdown of our systems or those of third parties whom we depend
upon, including a disruption or slowdown caused by our failure to successfully
manage significant increases in user volume or successfully upgrade our or their
systems, system failures, or other causes, could cause outages or delays in our
services, which could harm our brand and adversely affect our operating results.
In addition, such disruption could cause information, including data related to
orders, to be lost or delayed which could result in delays or interruptions in
providing the services which could reduce demand for our products and services,
harm our brand and reputation, and cause our revenue to decline. If changes in
technology cause our information systems, or those of third parties whom we
depend upon, to become obsolete, or if our or their information systems are
inadequate to handle our growth, we could lose users and our business and
operating results could be adversely affected.
 


We collect, store, process, and use personal information and other customer
data, which subjects us to governmental regulation and other legal obligations
related to privacy, information security, and data protection, and any security
breaches or our actual or perceived failure to comply with such legal
obligations could harm our business.
 
We depend on information technology and telecommunications systems for our
operations. We have developed propriety software related to the NABUfit portal
and its interface with the Microsoft Kinect. Information technology and
telecommunications systems are vulnerable to damage from a variety of sources,
including telecommunications or network failures, malicious human acts and
natural disasters. We collect, store, process, and use personal information and
other user data, and we rely on third parties that are not directly under our
control to do so as well. Our users' health and fitness-related data and other
highly personal information may include, among other information, names,
addresses, phone numbers, email addresses, payment account information, height,
weight, and biometric information such as heart rates, sleeping patterns,
location, and activity patterns. Due to the volume and sensitivity of the
personal information and data we manage and the nature of our products, the
security features of our platform and information systems are critical. If our
security measures, some of which are managed by third parties, are breached or
fail, unauthorized persons may be able to obtain access to or acquire sensitive
user data. If we or our third-party service providers, business partners, or
third-party apps with which our users choose to share their data were to
experience a breach of systems compromising our users' sensitive data, our brand
and reputation could be adversely affected, use of our products and services
could decrease, and we could be exposed to a risk of loss, litigation, and
regulatory proceedings. Depending on the nature of the information compromised,
in the event of a data breach or other unauthorized access to or acquisition of
our user data, we may also have obligations to notify users about the incident
and we may need to provide some form of remedy, such as a subscription to a
credit monitoring service, for the individuals affected by the incident.
A growing number of legislative and regulatory bodies have adopted consumer
notification requirements in the event of unauthorized access to or acquisition
of certain types of personal data. Such breach notification laws continue to
evolve and may be inconsistent from one jurisdiction to another. Complying with
these obligations could cause us to incur substantial costs and could increase
negative publicity surrounding any incident that compromises user data. Our
users may also accidentally disclose or lose control of their passwords,
creating the perception that our systems are not secure against third-party
access. Additionally, if third-party service providers that host user data on
our behalf experience security breaches or violate applicable laws, agreements,
or our policies, such events may also put our users' information at risk and
could in turn have an adverse effect on our business. While we maintain
insurance coverage that, subject to policy terms and conditions and a
significant self-insured retention, is designed to address certain aspects of
cyber risks, such insurance coverage may be insufficient to cover all losses or
all types of claims that may arise in the event we experience a security breach.
 
33

--------------------------------------------------------------------------------

Cybersecurity risks could adversely affect our business and disrupt our
operations.
 
The threats to network and data security are increasingly diverse and
sophisticated. Despite our efforts and processes to prevent breaches, our
devices, as well as our servers, computer systems, and those of third parties
that we use in our operations are vulnerable to cybersecurity risks, including
cyber attacks such as viruses and worms, phishing attacks, denial-of-service
attacks, physical or electronic break-ins, employee theft or misuse, and similar
disruptions from unauthorized tampering with our servers and computer systems or
those of third parties that we use in our operations, which could lead to
interruptions, delays, loss of critical data, and loss of consumer confidence.
In addition, we may be the target of email scams that attempt to acquire
sensitive information or company assets. Despite our efforts to create security
barriers to such threats, we may not be able to entirely mitigate these risks.
Any cyber attack that attempts to obtain our data and assets, disrupt our
service, or otherwise access our systems, or those of third parties we use, if
successful, could adversely affect our business, operating results, and
financial condition, be expensive to remedy, and damage our reputation.


Our financial performance is subject to risks associated with changes in the
value of the U.S. dollar versus local currencies.
 
Our primary exposure to movements in foreign currency exchange rates relates to
non-U.S. dollar denominated sales and operating expenses worldwide. Weakening of
foreign currencies relative to the U.S. dollar adversely affects the U.S. dollar
value of our foreign currency-denominated sales and earnings, and generally
leads us to raise international pricing, potentially reducing demand for our
products. In some circumstances, for competitive or other reasons, we may decide
not to raise local prices to fully offset the strengthening of the U.S. dollar,
or at all, which would adversely affect the U.S. dollar value of our foreign
currency denominated sales and earnings. Conversely, a strengthening of foreign
currencies relative to the U.S. dollar, while generally beneficial to our
foreign currency-denominated sales and earnings, could cause us to reduce
international pricing, incur losses on our foreign currency derivative
instruments, and incur increased operating expenses thereby limiting any
benefit. Additionally, strengthening of foreign currencies may also increase our
cost of product components denominated in those currencies, thus adversely
affecting gross margins.
 
We do not use derivative instruments, such as foreign currency forward and
option contracts, to hedge certain exposures to fluctuations in foreign currency
exchange rates.
 
Sales of our products and services in the United State and other target markets
subjects us to a variety of U.S. and foreign laws and regulations that are
continuously evolving, including those related to privacy, data security, and
data protection due to our collection, processing, and use of personal
information and other user data, such as the E.U. Data Protection Directive
which covers the transfer of personal data from the European Union to the United
States.
 
We are or may become subject to a variety of laws and regulations in the United
States and abroad that involve matters central to our business, including laws
and regulations regarding privacy, data protection, data security, data
retention, consumer protection, advertising, electronic commerce, intellectual
property, manufacturing, anti-bribery and anti-corruption, and economic or other
trade prohibitions or sanctions. These laws and regulations are continuously
evolving and developing. The scope and interpretation of the laws that are or
may be applicable to us are often uncertain and may be conflicting, particularly
with respect to foreign laws.
 
In particular, there are numerous U.S. federal, state, and local laws and
regulations and foreign laws and regulations regarding privacy and the
collection, sharing, use, processing, disclosure, and protection of personal
information and other user data, the scope of which is changing, subject to
differing interpretations, and may be inconsistent among different
jurisdictions. We strive to comply with all applicable laws, policies, legal
obligations, and industry codes of conduct relating to privacy, data security,
and data protection. However, given that the scope, interpretation, and
application of these laws and regulations are often uncertain and may be
conflicting, it is possible that these obligations may be interpreted and
applied in a manner that is inconsistent from one jurisdiction to another and
may conflict with other rules or our practices. Any failure or perceived failure
to comply with our privacy or security policies or privacy-related legal
obligations by us or third-party service-providers or the failure or perceived
failure by third-party apps, with which our users choose to share their Fitbit
data, to comply with their privacy policies or privacy-related legal obligations
as they relate to the Fitbit data shared with them, or any compromise of
security that results in the unauthorized release or transfer of personally
identifiable information or other user data, may result in governmental
enforcement actions, litigation, or negative publicity, and could have an
adverse effect on our brand and operating results.
 
34

--------------------------------------------------------------------------------

 
We will need to develop solutions to ensure that data transfers from the E.U.
provide adequate protections to comply with the E.U. Data Protection Directive.
If we fail to develop such alternative data transfer solutions, one or more
national data protection authorities in the European Union could bring
enforcement actions seeking to prohibit or suspend our data transfers to the
U.S. and we could also face additional legal liability, fines, negative
publicity, and resulting loss of business.
 
Certain health-related laws and regulations such as the Health Insurance
Portability and Accountability Act of 1996, or HIPAA, and the Health Information
Technology for Economic and Clinical Health Act, or HITECH, may have an impact
on our business. For example, we recently announced that we intend to offer
HIPAA compliant capabilities to certain customers of our corporate wellness
offerings who are "covered entities" under HIPAA, which may include our
execution of Business Associate Agreements with such covered entities. In
addition, changes in applicable laws and regulations may result in the user data
we collect being deemed protected health information, or PHI, under HIPAA and
HITECH. If we are unable to comply with the applicable privacy and security
requirements under HIPAA and HITECH, or we fail to comply with Business
Associate Agreements that we enter into with covered entities, we could be
subject to claims, legal liabilities, penalties, fines, and negative publicity,
which could harm our operating results.
 
Governments are continuing to focus on privacy and data security and it is
possible that new privacy or data security laws will be passed or existing laws
will be amended in a way that is material to our business. Any significant
change to applicable laws, regulations, or industry practices regarding our
users' data could require us to modify our services and features, possibly in a
material manner, and may limit our ability to develop new products, services,
and features. Although we have made efforts to design our policies, procedures,
and systems to comply with the current requirements of applicable state,
federal, and foreign laws, changes to applicable laws and regulations in this
area could subject us to additional regulation and oversight, any of which could
significantly increase our operating costs.
 
The labeling, distribution, importation, marketing, and sale of our products are
subject to extensive regulation by various U.S. state and federal and foreign
agencies, including the CPSC, Federal Trade Commission, Food and Drug
Administration, or FDA, Federal Communications Commission, and state attorneys
general, as well as by various other federal, state, provincial, local, and
international regulatory authorities in the countries in which our products and
services are distributed or sold. If we fail to comply with any of these
regulations, we could become subject to enforcement actions or the imposition of
significant monetary fines, other penalties, or claims, which could harm our
operating results or our ability to conduct our business.
 
The global nature of our business operations also create various domestic and
foreign regulatory challenges and subject us to laws and regulations such as the
U.S. Foreign Corrupt Practices Act, or FCPA, the U.K. Bribery Act, and similar
anti-bribery and anti-corruption laws in other jurisdictions, and our products
are also subject to U.S. export controls, including the U.S. Department of
Commerce's Export Administration Regulations and various economic and trade
sanctions regulations established by the Treasury Department's Office of Foreign
Assets Controls. If we become liable under these laws or regulations, we may be
forced to implement new measures to reduce our exposure to this liability. This
may require us to expend substantial resources or to discontinue certain
products or services, which would negatively affect our business, financial
condition, and operating results. In addition, the increased attention focused
upon liability issues as a result of lawsuits, regulatory proceedings, and
legislative proposals could harm our brand or otherwise impact the growth of our
business. Any costs incurred as a result of compliance or other liabilities
under these laws or regulations could harm our business and operating results.
 
Our international operations subject us to additional costs and risks, and our
continued expansion internationally may not be successful.
 
We plan to enter many international markets in a relatively short time and may
enter into additional markets in the future. We plan to focus on key markets of
China, Europe and the United States and will expand into South America,
Australia and a number of other countries in Asia. There are significant costs
and risks inherent in conducting business in international markets, including:
 
 
•
 
establishing and maintaining effective controls at foreign locations and the
associated increased costs;
  
•
 
adapting our technologies, products, and services for preferences and customs ;

 
35

--------------------------------------------------------------------------------

 
 
 
•
 
variations in margins by geography;
  
•
 
increased competition from local providers of similar products;

 
 
•
 
longer sales or collection cycles in some countries;
  
•
 
compliance with foreign laws and regulations;

 
 
•
 
compliance with the laws of numerous taxing jurisdictions where we conduct
business, potential double taxation of our international earnings, and
potentially adverse tax consequences due to U.S. and foreign tax laws as they
relate to our international operations;

 
 
•
 
compliance with anti-bribery laws, such as the FCPA and the U.K. Bribery Act, by
us, our employees, and our business partners;

 
 
•
 
complexity and other risks associated with current and future foreign legal
requirements, including legal requirements related to consumer protection,
consumer product safety, and data privacy frameworks, such as the E.U. Data
Protection Directive, the proposed E.U. Data Protection Regulation, and
applicable privacy and data protection laws in foreign jurisdictions where we
currently conduct business or intend to conduct business in the future;

 
 
•
 
currency exchange rate fluctuations and related effects on our operating
results;

 
 
•
 
economic and political instability in some countries, particularly those in
China where we have recently expanded;

 
 
•
 
the uncertainty of protection for intellectual property rights in some countries
and practical difficulties of enforcing rights abroad; and

 
 
•
 
other costs of doing business internationally.

 
These factors and other factors could harm our international operations and,
consequently, materially impact our business, operating results, and financial
condition. Further, we may incur significant operating expenses as a result of
our international expansion, and it may not be successful. We expect that we
will begin expanding into other target markets; however, we cannot assure you
that our expansion plans will be realized, or if realized, be successful. We
expect each market to have particular regulatory and funding hurdles to overcome
and future developments in these markets, including the uncertainty relating to
governmental policies and regulations, could harm our business. If we expend
significant time and resources on expansion plans that fail or are delayed, our
reputation, business and financial condition may be harmed.  We have limited
experience with regulatory environments and market practices internationally,
and we may not be able to penetrate or successfully operate in new markets. We
may also encounter difficulty expanding into new international markets because
of limited brand recognition in certain parts of the world, leading to delayed
acceptance of our products and services by users in these new international
markets. If we are unable to continue to expand internationally and manage the
complexity of our global operations successfully, our financial condition and
operating results could be adversely affected.
 
36

--------------------------------------------------------------------------------

We may acquire other businesses, form joint ventures or make investments in
other companies or technologies that could negatively affect our operating
results, dilute our stockholders' ownership, increase our debt or cause us to
incur significant expense.
 We may pursue acquisitions of businesses and assets. We also may pursue
strategic alliances and joint ventures that leverage our proprietary technology
and industry experience to expand our offerings or distribution. We have no
experience with acquiring other companies and limited experience with forming
strategic partnerships. We may not be able to find suitable partners or
acquisition candidates, and we may not be able to complete such transactions on
favorable terms, if at all. If we make any acquisitions, we may not be able to
integrate these acquisitions successfully into our existing business, and we
could assume unknown or contingent liabilities. Any future acquisitions also
could result in the incurrence of debt, contingent liabilities or future
write-offs of intangible assets or goodwill, any of which could have a negative
impact on our cash flows, financial condition and results of operations.
Integration of an acquired company also may disrupt ongoing operations and
require management resources that we would otherwise focus on developing our
existing business. We may experience losses related to investments in other
companies, which could harm our financial condition and results of operations.
We may not realize the anticipated benefits of any acquisition, strategic
alliance or joint venture.
 Foreign acquisitions involve unique risks in addition to those mentioned above,
including those related to integration of operations across different cultures
and languages, currency risks and the particular economic, political and
regulatory risks associated with specific countries. 
 To finance any acquisitions or joint ventures, we may choose to issue shares of
common stock as consideration, which could dilute the ownership of our
stockholders. Additional funds may not be available on terms that are favorable
to us, or at all. If the price of our Common Stock is low or volatile, we may
not be able to acquire other companies or fund a joint venture project using our
stock as consideration.
Risks Related to Our Reliance on Third Parties
 We will depend on third-parties to market NABUfit in international markets.
 We will depend on a number of third parties to market and sell NABUfit
internationally. We may not be able to successfully identify marketing and
distribution partners and even if we do, such parties may not be able to
successfully market and sell NABUfit and may not devote sufficient time and
resources to support the marketing and selling efforts that enable the product
to develop, achieve or sustain market acceptance. Any of these factors could
reduce our revenue from affected international markets, increase our costs in
those markets or damage our reputation. In addition, if we are unable to attract
additional international distributors, our international revenue may not grow.
 We depend on third-parties technologies.
 Certain modules of our NABUfit product is built upon third-party technologies,
including technologies developed by Microsoft® and as such we are dependent upon
licenses from Microsoft and others.  In the event that such licenses are
terminated, the Company will not be able to operate its technologies or conduct
its business.
 Risks Related to Being a Public Company
Our management team has limited experience managing a public company.
 
Most members of our management team have limited, or no experience managing a
publicly-traded company, interacting with public company investors, and
complying with the increasingly complex laws pertaining to public companies. Our
management team may not successfully or efficiently manage our transition to
being a public company subject to significant regulatory oversight and reporting
obligations under the federal securities laws and the continuous scrutiny of
securities analysts and investors. These new obligations and constituents will
require significant attention from our senior management and could divert their
attention away from the day-to-day management of our business, which could
adversely affect our business, financial condition, and operating results.
 
37

--------------------------------------------------------------------------------



We incur significant costs as a result of operating as a public company and our
management expects to devote substantial time to public company compliance
programs.
As a public company, we incur significant legal, accounting and other expenses
due to our compliance with regulations and disclosure obligations applicable to
us, including compliance with the Sarbanes-Oxley Act of 2002, or the
Sarbanes-Oxley Act, as well as rules implemented by the Securities and Exchange
Commission, or SEC, and the OTC Markets. Stockholder activism, the current
political environment and the current high level of government intervention and
regulatory reform may lead to substantial new regulations and disclosure
obligations, which may lead to additional compliance costs and impact, in ways
we cannot currently anticipate, the manner in which we operate our business. Our
management and other personnel devote a substantial amount of time to these
compliance programs and monitoring of public company reporting obligations and
as a result of the new corporate governance and executive compensation related
rules, regulations and guidelines prompted by the Dodd-Frank Wall Street Reform
and Consumer Protection Act, or the Dodd-Frank Act, and further regulations and
disclosure obligations expected in the future, we will likely need to devote
additional time and costs to comply with such compliance programs and rules.
These rules and regulations cause us to incur significant legal and financial
compliance costs and make some activities more time-consuming and costly. 
To comply with the requirements of being a public company, we may need to
undertake various actions, including implementing new internal controls and
procedures and hiring new accounting or internal audit staff. The Sarbanes-Oxley
Act requires that we maintain effective disclosure controls and procedures and
internal control over financial reporting. We are continuing to develop and
refine our disclosure controls and other procedures that are designed to ensure
that information required to be disclosed by us in the reports that we file with
the SEC is recorded, processed, summarized and reported within the time periods
specified in SEC rules and forms, and that information required to be disclosed
in reports under the Securities Exchange Act of 1934, or the Exchange Act, is
accumulated and communicated to our principal executive and financial officers.
Our current controls and any new controls that we develop may become inadequate
and weaknesses in our internal control over financial reporting may be
discovered in the future. Any failure to develop or maintain effective controls
could negatively impact the results of periodic management evaluations and
annual independent registered public accounting firm attestation reports
regarding the effectiveness of our internal control over financial reporting
that we may be required to include in our periodic reports we will file with the
SEC under Section 404 of the Sarbanes-Oxley Act, harm our operating results,
cause us to fail to meet our reporting obligations or result in a restatement of
our prior period financial statements. In the event that we are not able to
demonstrate compliance with the Sarbanes-Oxley Act, that our internal control
over financial reporting is perceived as inadequate or that we are unable to
produce timely or accurate financial statements, investors may lose confidence
in our operating results and the price of our Common Stock could decline. In
addition, if we are unable to continue to meet these requirements, our Common
Stock may not be able to remain eligible for quotation on the OTC Markets.
We are currently required to comply with the SEC rules that implement
Section 404 of the Sarbanes-Oxley Act and are required to make a formal
assessment of the effectiveness of our internal control over financial reporting
for that purpose. We are required to certify financial and other information in
our quarterly and annual reports and provide an annual management report on the
effectiveness of our internal control over financial reporting commencing with
our second annual report. During the evaluation and testing process, if we
identify one or more material weaknesses in our internal control over financial
reporting, we will be unable to assert that our internal control over financial
reporting is effective.
 
38

--------------------------------------------------------------------------------

Our independent registered public accounting firm will not be required to
formally attest to the effectiveness of our internal control over financial
reporting until the first annual report required to be filed with the SEC
following the date we are no longer an "emerging growth company" as defined in
the JOBS Act depending on whether we choose to rely on certain exemptions set
forth in the JOBS Act. If we are unable to assert that our internal control over
financial reporting is effective, or if our independent registered public
accounting firm is unable to express an opinion on the effectiveness of our
internal control over financial reporting, we could lose investor confidence in
the accuracy and completeness of our financial reports, which could harm our
business.
Risks Related to Administrative, Organizational and Commercial Operations and
Growth
We may be unable to manage our future growth effectively, which could make it
difficult to execute our business strategy.
We anticipate growth in our business operations. This future growth could create
a strain on our organizational, administrative and operational infrastructure,
including technical support and customer service, marketing and general and
financial administration.  Our ability to manage our growth properly will
require us to continue to improve our operational, financial and management
controls, as well as our reporting systems and procedures.
The loss of our President and Chief Executive Officer or our inability to
attract and retain highly skilled developers and other personnel could
negatively impact our business.
Our success depends on the skills, experience and performance of our Chief
Executive Officer, Brian Mertz, and other key employees.  The individual and
collective efforts of these employees will be important as we continue to
develop NABUfit and as we expand our commercial activities. The loss or
incapacity of existing members of our executive management team could negatively
impact our operations if we experience difficulties in hiring qualified
successors. Our executive officers have employment agreements; however, the
existence of an employment agreement does not guarantee the retention of the
executive officer for any period of time. 
If we are unable to protect our domain names, our brand, business, and operating
results could be adversely affected.
 
We have registered domain names for websites, or URLs, that we use in our
business, such as Nabufit.com, nabufitglobal.com, nabufitglobal.co.uk,
nabufit.co.uk, nabufit.de, nabufitglobal.de and many others. If we are unable to
maintain our rights in these domain names, our competitors or other third
parties could capitalize on our brand recognition by using these domain names
for their own benefit. In addition, although we own the "NABUfit" domain name
under various global top level domains such as .com and .net, as well as under
various country-specific domains, we might not be able to, or may choose not to,
acquire or maintain other country-specific versions of the "Fitbit" domain name
or other potentially similar URLs. The regulation of domain names in the United
States and elsewhere is generally conducted by Internet regulatory bodies and is
subject to change. If we lose the ability to use a domain name in a particular
country, we may be forced to either incur significant additional expenses to
market our solutions within that country, including the development of a new
brand and the creation of new promotional materials, or elect not to sell our
solutions in that country. Either result could substantially harm our business
and operating results. Regulatory bodies could establish additional top-level
domains, appoint additional domain name registrars, or modify the requirements
for holding domain names. As a result, we may not be able to acquire or maintain
the domain names that utilize the name "NABUfit" in all of the countries in
which we currently conduct or intend to conduct business. Further, the
relationship between regulations governing domain names and laws protecting
trademarks and similar proprietary rights varies among jurisdictions and is
unclear in some jurisdictions. Domain names similar to ours may be registered in
the United States and elsewhere, and we may be unable to prevent third parties
from acquiring and using domain names that infringe, are similar to, or
otherwise decrease the value of, our brand or our trademarks. Protecting and
enforcing our rights in our domain names and determining the rights of others
may require litigation, which could result in substantial costs, divert
management attention, and not be decided favorably to us.
 
39

--------------------------------------------------------------------------------

 
Our use of "open source" software could negatively affect our ability to sell
our products and subject us to possible litigation.
 
A portion of the technologies we use incorporates "open source" software, and we
may incorporate open source software in the future. Such open source software is
generally licensed by its authors or other third parties under open source
licenses. These licenses may subject us to certain unfavorable conditions,
including requirements that we offer our products and services that incorporate
the open source software for no cost, that we make publicly available source
code for modifications or derivative works we create based upon, incorporating,
or using the open source software, or that we license such modifications or
derivative works under the terms of the particular open source license.
Additionally, if a third-party software provider has incorporated open source
software into software that we license from such provider, we could be required
to disclose or provide at no cost any of our source code that incorporates or is
a modification of such licensed software. If an author or other third party that
distributes open source software that we use or license were to allege that we
had not complied with the conditions of the applicable license, we could be
required to incur significant legal expenses defending against such allegations
and could be subject to significant damages and enjoined from the sale of our
products and services that contained the open source software. Any of the
foregoing could disrupt the distribution and sale of our products and services
and harm our business.
 
Risks Related to Intellectual Property
If we are unable to protect the confidentiality of our trade secrets, our
business and competitive position could be harmed.
We rely upon patents, trademarks, copyright and trade secret protection, as well
as non-disclosure agreements and invention assignment agreements with our
employees, consultants and third parties, to protect our confidential and
proprietary information. Significant elements of NABUfit are based on unpatented
trade secrets and know-how that are not publicly disclosed. In addition to
contractual measures, we try to protect the confidential nature of our
proprietary information using physical and technological security measures. Such
measures may not, for example, in the case of misappropriation of a trade secret
by an employee or third party with authorized access, provide adequate
protection for our proprietary information. Our security measures may not
prevent an employee or consultant from misappropriating our trade secrets and
providing them to a competitor, and recourse we take against such misconduct may
not provide an adequate remedy to protect our interests fully. Enforcing a claim
that a party illegally disclosed or misappropriated a trade secret can be
difficult, expensive and time-consuming, and the outcome is unpredictable. In
addition, trade secrets may be independently developed by others in a manner
that could prevent legal recourse by us. If any of our confidential or
proprietary information, such as our trade secrets, were to be disclosed or
misappropriated, or if any such information was independently developed by a
competitor, our competitive position could be harmed.
Any failure to protect our own intellectual property rights could impair our
brand, negatively impact our business or both.
Our success and ability to compete also depend in part on protecting our own
intellectual property. We will rely on a combination of patents, copyright,
trade secret, trademark and other rights, as well as confidentiality procedures
and contractual provisions to protect our proprietary technology, processes and
other intellectual property. However, the steps we take to protect our
intellectual property rights may be inadequate. Third parties may seek to
challenge, invalidate or circumvent our copyright, trade secret, trademark and
other rights or applications for any of the foregoing. In order to protect our
intellectual property rights, we may be required to spend significant resources.
Litigation brought to protect and enforce our intellectual property rights could
be costly, time-consuming and distracting to management and could result in the
impairment or loss of portions of our intellectual property. Our failure to
secure, protect and enforce our intellectual property rights could seriously
adversely affect our brand and adversely impact our business.
 
40

--------------------------------------------------------------------------------

We may infringe the intellectual property rights of others, which may prevent or
delay our product development efforts and stop us from commercializing or
increase the costs of commercializing our products.
Our commercial success depends significantly on our ability to operate without
infringing the patents and other intellectual property rights of third parties.
For example, there could be issued patents of which we are not aware that our
products infringe. There also could be patents that we believe we do not
infringe, but that we may ultimately be found to infringe. Moreover, patent
applications are in some cases maintained in secrecy until patents are issued.
The publication of discoveries in the scientific or patent literature frequently
occurs substantially later than the date on which the underlying discoveries
were made and patent applications were filed. Because patents can take many
years to issue, there may be currently pending applications of which we are
unaware that may later result in issued patents that our products infringe. For
example, pending applications may exist that provide support or can be amended
to provide support for a claim that results in an issued patent that our product
infringes.
Our software is built upon open-sourced code and platforms.  Nevertheless, there
is a risk a third party may assert that we are employing their proprietary
technology without authorization. If a court held that any third-party patents
are valid, enforceable and cover our products or their use, the holders of any
of these patents may be able to block our ability to commercialize our products
unless we obtained a license under the applicable patents, or until the patents
expire. We may not be able to enter into licensing arrangements or make other
arrangements at a reasonable cost or on reasonable terms. Any inability to
secure licenses or alternative technology could result in delays in the
introduction of our products or lead to prohibition of the manufacture or sale
of products by us.
 Unfavorable outcomes in intellectual property litigation could limit our
research and development activities and/or our ability to commercialize certain
products.
 If third parties successfully assert intellectual property rights against us,
we might be barred from using certain aspects of our technology, or barred from
developing and commercializing certain products. Prohibitions against using
certain technologies, or prohibitions against commercializing certain products,
could be imposed by a court or by a settlement agreement between us and a
plaintiff. In addition, if we are unsuccessful in defending against allegations
of patent infringement or misappropriation of trade secrets, we may be forced to
pay substantial damage awards to the plaintiff. There is inevitable uncertainty
in any litigation, including intellectual property litigation. There can be no
assurance that we would prevail in any intellectual property litigation, even if
the case against us is weak or flawed. If litigation leads to an outcome
unfavorable to us, we may be required to obtain a license from the patent owner,
in order to continue our research and development programs or to market our
product(s). It is possible that the necessary license will not be available to
us on commercially acceptable terms, or at all. This could limit our research
and development activities, our ability to commercialize certain products, or
both.
Most of our competitors are larger than we are and have substantially greater
resources. They are, therefore, likely to be able to sustain the costs of
complex patent litigation longer than we could. In addition, the uncertainties
associated with litigation could have a material adverse effect on our ability
to raise the funds necessary to continue our clinical trials, continue our
internal research programs, in-license needed technology, or enter into
strategic partnerships that would help us bring our product candidates to
market.
In addition, any future patent litigation, interference or other administrative
proceedings will result in additional expense and distraction of our personnel.
An adverse outcome in such litigation or proceedings may expose us or any future
collaborators to loss of our proprietary position, expose us to significant
liabilities, or require us to seek licenses that may not be available on
commercially acceptable terms, if at all.
 
41

--------------------------------------------------------------------------------

Risks Related to Ownership of Our Common Stock
The price of our Common Stock may be volatile and may be influenced by numerous
factors, some of which are beyond our control.
Factors that could cause volatility in the market price of our Common Stock
include, but are not limited to:
 
•
 
actual or anticipated fluctuations in our financial condition and operating
results;
 
•
 
actual or anticipated changes in our growth rate relative to our competitors;
 
•
 
commercial success and market acceptance of NABUfit;
 
•
 
success of our competitors in discovering, developing or commercializing
products;
 
•
 
strategic transactions undertaken by us;
 
•
 
additions or departures of key personnel;
 
•
 
prevailing economic conditions;
 
•
 
disputes concerning our intellectual property or other proprietary rights;
 
•
 
sales of our Common Stock by our officers, directors or significant
stockholders;
 
•
 
future sales or issuances of equity or debt securities by us;
 
•
 
business disruptions caused by earthquakes, tornadoes or other natural
disasters; and
 
•
 
issuance of new or changed securities analysts' reports or recommendations
regarding us.

 
In addition, the stock markets in general have experienced extreme volatility
that has been often unrelated to the operating performance of the issuer. These
broad market fluctuations may negatively impact the price or liquidity of our
Common Stock. In the past, when the price of a stock has been volatile, holders
of that stock have sometimes instituted securities class action litigation
against the issuer. If any of our stockholders were to bring such a lawsuit
against us, we could incur substantial costs defending the lawsuit and the
attention of our management would be diverted from the operation of our
business.
As an "emerging growth company" under the JOBS Act, we are permitted to rely on
exemptions from certain disclosure requirements.
We qualify as an "emerging growth company" under the JOBS Act. As a result, we
are permitted to and may rely on exemptions from certain disclosure
requirements. For so long as we are an emerging growth company, we will not be
required to: 
 
42

--------------------------------------------------------------------------------

  
●
have an auditor report on our internal controls over financial reporting
pursuant to Section 404(b) of the Sarbanes-Oxley Act;
  
●
comply with any requirement that may be adopted by the Public Company Accounting
Oversight Board regarding mandatory audit firm rotation or a supplement to the
auditor's report providing additional information about the audit and the
financial statements (i.e., an auditor discussion and analysis);
  
●
submit certain executive compensation matters to shareholder advisory votes,
such as "say-on-pay", "say-on-frequency" and "say-on-golden parachute;" and
  
●
disclose certain executive compensation related items such as the correlation
between executive compensation and performance and comparisons of the Chief
Executive's compensation to median employee compensation.

In addition, Section 107 of the JOBS Act also provides that an emerging growth
company can take advantage of the extended transition period provided in Section
7(a)(2)(B) of the Securities Act for complying with new or revised accounting
standards. In other words, an emerging growth company can delay the adoption of
certain accounting standards until those standards would otherwise apply to
private companies. We are not choosing to "opt out" of this provision. Section
107 of the JOBS Act provides that our decision to opt out of the extended
transition period for complying with new or revised accounting standards is
irrevocable.
We will remain an "emerging growth company" until the last day of our fiscal
year following the fifth anniversary of the date of our first sale of common
equity securities pursuant to an effective registration under the Securities
Act, or until the earliest of (i) the last day of the first fiscal year in which
our total annual gross revenues exceed $1 billion, (ii) the date that we become
a "large accelerated filer" as defined in Rule 12b-2 under the Securities
Exchange Act of 1934, which would occur if the market value of our ordinary
shares that is held by non-affiliates exceeds $700 million as of the last
business day of our most recently completed second fiscal quarter or (iii) the
date on which we have issued more than $1 billion in non-convertible debt during
the preceding three year period.
Until such time, however, we cannot predict if investors will find our common
stock less attractive because we may rely on these exemptions. If some investors
find our common stock less attractive as a result, there may be a less active
trading market for our common stock and our stock price may be more volatile.
Future sales of our Common Stock or securities convertible or exchangeable for
our Common Stock may cause our stock price to decline.
If our existing stockholders sell, or indicate an intention to sell, substantial
amounts of our Common Stock in the public market after the lock-up and legal
restrictions on resale lapse, the price of our Common Stock could decline. The
perception in the market that these sales may occur could also cause the price
of our Common Stock to decline.
We also plan to file a registration statement in the near future for the shares
issued in the Share Exchange and other holders. Registration of these shares
under the Securities Act would result in the shares becoming freely tradable
without restriction under the Securities Act, except for shares purchased by
affiliates, subject to the lock-up agreements described above. Sales of such
shares could cause the price of our Common Stock to decline. 
Our Common Stock is or may become subject to the "penny stock" rules of the SEC
and the trading market in the securities is limited, which makes transactions in
the stock cumbersome and may reduce the value of an investment in the stock.
Rule 15g-9 under the Exchange Act establishes the definition of a "penny stock,"
for the purposes relevant to us, as any equity security that has a market price
of less than $5.00 per share or with an exercise price of less than $5.00 per
share, subject to certain exceptions. For any transaction involving a penny
stock, unless exempt, the rules require: (a) that a broker or dealer approve a
person's account for transactions in penny stocks; and (b) the broker or dealer
receive from the investor a written agreement to the transaction, setting forth
the identity and quantity of the penny stock to be purchased.
 
43

--------------------------------------------------------------------------------

In order to approve a person's account for transactions in penny stocks, the
broker or dealer must: (a) obtain financial information and investment
experience objectives of the person and (b) make a reasonable determination that
the transactions in penny stocks are suitable for that person and the person has
sufficient knowledge and experience in financial matters to be capable of
evaluating the risks of transactions in penny stocks.
The broker or dealer must also deliver, prior to any transaction in a penny
stock, a disclosure schedule prescribed by the SEC relating to the penny stock
market, which, in highlight form: (a) sets forth the basis on which the broker
or dealer made the suitability determination; and (b) confirms that the broker
or dealer received a signed, written agreement from the investor prior to the
transaction. Generally, brokers may be less willing to execute transactions in
securities subject to the "penny stock" rules. If our Common Stock is or becomes
subject to the "penny stock" rules, it may be more difficult for investors to
dispose of our Common Stock and cause a decline in the market value of our
Common Stock.
Disclosure also has to be made about the risks of investing in penny stocks in
both public offerings and in secondary trading and about the commissions payable
to both the broker or dealer and the registered representative, current
quotations for the securities and the rights and remedies available to an
investor in cases of fraud in penny stock transactions. Finally, monthly
statements have to be sent disclosing recent price information for the penny
stock held in the account and information on the limited market in penny stocks.
Our principal stockholders and management own a significant percentage of our
stock and will be able to exert significant control over matters subject to
stockholder approval.
Based on the beneficial ownership of our Common Stock at December 31, 2015, our
officers and directors, together with holders of 5% or more of our outstanding
common stock before the Offering and their respective affiliates, will
beneficially own approximately 80% of our Common Stock. Accordingly, these
stockholders will have significant influence over the outcome of corporate
actions requiring stockholder approval, including the election of directors,
merger, consolidation or sale of all or substantially all of our assets or any
other significant corporate transaction. The interests of these stockholders may
not be the same as or may even conflict with your interests. For example, these
stockholders could delay or prevent a change in control of the Company, even if
such a change in control would benefit our other stockholders, which could
deprive our stockholders of an opportunity to receive a premium for their common
stock as part of a sale of the company or our assets and might affect the
prevailing price of our Common Stock. The significant concentration of stock
ownership may negatively impact the price of our Common Stock due to investors'
perception that conflicts of interest may exist or arise. 
Shares of our Common Stock that have not been registered under federal
securities laws are subject to resale restrictions imposed by Rule 144,
including those set forth in Rule 144(i) which apply to a former "shell
company."
Prior to the closing of the Exchange, we were deemed a "shell company" under
applicable SEC rules and regulations because we had no or nominal operations and
either no or nominal assets, assets consisting solely of cash and cash
equivalents, or assets consisting of any amount of cash and cash equivalents and
nominal other assets. Pursuant to Rule 144 promulgated under the Securities Act,
as amended, sales of the securities of a former shell company, such as us, under
that rule are not permitted (i) until at least 12 months have elapsed from the
date on which this Report, reflecting our status as a non-shell company, is
filed with the SEC and (ii) unless at the time of a proposed sale, we are
subject to the reporting requirements of Section 13 or 15(d) of the Exchange Act
and have filed all reports and other materials required to be filed by
Section 13 or 15(d) of the Exchange Act, as applicable, during the preceding 12
months, other than Form 8-K reports. Although we intend to register such shares
for sale under the Securities Act, our stockholders will be forced to hold their
shares of our Common Stock for at least that 12-month period before they are
eligible to sell those shares pursuant to Rule 144, and even after that 12-month
period, sales may not be made under Rule 144 unless we and the selling
stockholders are in compliance with other requirements of Rule 144. Further, it
will be more difficult for us to raise funding to support our operations through
the sale of debt or equity securities unless we agree to register such
securities under the Securities Act, which could cause us to expend significant
time and cash resources. The lack of liquidity of our securities as a result of
the inability to sell under Rule 144 for a longer period of time than a
non-former shell company could cause the market price of our securities to
decline.  Furthermore, to the extent shares of Common Stock were purchased by
Non- U.S. Persons pursuant to Regulation S, such shares may not be transferred
within the United States or to a "U.S. Person" unless such transfer is made
pursuant to registration under the Securities Act, pursuant to an exemption
therefrom, or in a transaction outside the United States pursuant to the resale
provisions of Regulation S.
 
44

--------------------------------------------------------------------------------

We do not anticipate paying any cash dividends on our Common Stock in the
foreseeable future; therefore, capital appreciation, if any, of our Common Stock
will be your sole source of gain for the foreseeable future.
We have never declared or paid cash dividends on our Common Stock. We do not
anticipate paying any cash dividends on our Common Stock in the foreseeable
future. We currently intend to retain all available funds and any future
earnings to fund the development and growth of our business. As a result,
capital appreciation, if any, of our Common Stock will be your sole source of
gain for the foreseeable future.
If securities or industry analysts do not publish research, or publish
inaccurate or unfavorable research, about our business, our stock price and
trading volume could decline.
The trading market for our Common Stock will depend, in part, on the research
and reports that securities or industry analysts publish about us or our
business. Securities and industry analysts do not currently, and may never,
publish research on the company. If no securities or industry analysts commence
coverage of the company, the price for our Common Stock could be negatively
impacted. In the event securities or industry analysts initiate coverage, if one
or more of the analysts who cover us downgrade our Common Stock or publish
inaccurate or unfavorable research about our business, our stock price could
decline. In addition, if our operating results fail to meet the forecast of
analysts, our stock price could decline. If one or more of these analysts cease
coverage of the company or fail to publish reports on us regularly, demand for
our Common Stock could decrease, which might cause our stock price and trading
volume to decline.
 The risks above do not necessarily comprise all of those associated with an
investment in the Company. This Report contains forward looking statements that
involve unknown risks, uncertainties and other factors that may cause the actual
results, financial condition, performance or achievements of the Company to be
materially different from any future results, performance or achievements
expressed or implied by such forward looking statements. Factors that might
cause such a difference include, but are not limited to, those set out above.
Forward-Looking Statements


The Disclosure Materials contain certain forward-looking statements regarding
the plans and objectives of management for future operations, including plans
and objectives relating to the development of the Company's business.  The
forward-looking statements included herein are based on current expectations and
assumptions that involve numerous risks and uncertainties.  Although the Company
believes that its assumptions underlying the forward-looking statements are
reasonable, any of the assumptions could prove inaccurate.  As a result, there
can be no assurance that the forward-looking statements included in this
Agreement shall prove to be accurate.  In light of the significant uncertainties
inherent in the forward-looking statements included herein, the inclusion of
such information should not be regarded as a representation by the Company or
any other entity that the objectives and plans of the Company shall be achieved.


The foregoing list of risk factors does not purport to be complete and does not
describe all of the risks relating to an investment in the Company.  Some of the
other risks of an investment in the Company are nor foreseen or fully
discernable, understood or recognizable by the Company.  Purchaser should read
the Disclosure Materials and consult with their own legal and financial advisers
before investing in the Company.
 
45

--------------------------------------------------------------------------------

 